Electronically FILED by Superb
                        Superior Court of California, County of Los Angeles on 12/09/2020 01:10 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                 Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 1 of 22 Page ID #:43
                                                 20STCV47127
                                        Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Thomas Long




                                 Jody C. Moore,
                                 Jody C. Moore, 192601
                                                 192601
                           1
                           1
                                 Gregory L.
                                 Gregory L. Johnson,  177889
                                             Johnson, 177889
                           2
                           2     Joanna A. Hutchins,
                                 Joanna A.  Hutchins, 307058
                                                      307058
                                 JOHNSON MOORE
                                 JOHNSON      MOORE
                           3
                           3     100 E.
                                 100 E. Thousand  Oaks Boulevard,
                                        Thousand Oaks   Boulevard, Suite 229
                                                                   Suite 229
                                 Thousand   Oaks, CA
                                 Thousand Oaks,   CA 91360
                                                      91360
                           4
                           4
                                 Telephone:
                                 Telephone:     (805) 988-3661
                                                (805) 988-3661
                           55    Facsimile:
                                 Facsimile:     (805) 494-4777
                                                (805) 494-4777

                           66    Attorneys for
                                 Attorneys for Plaintiffs
                                               Plaintiffs
                           7
                           7                                SUPERIOR COURT
                                                            SUPERIOR COURT OF
                                                                           OF THE
                                                                              THE STATE
                                                                                  STATE OF
                                                                                        OF CALIFORNIA
                                                                                           CALIFORNIA
                           88                                                      COUNTY OF
                                                                                   COUNTY OF LOS
                                                                                             LOS ANGELES
                                                                                                 ANGELES
                           99
                                  CATHERINE APOTHAKER,
                                  CATHERINE      APOTHAKER, by   by and
                                                                    and through
                                                                        through                               CASE NO.:
                                                                                                              CASE NO.:               2 0 ST CV 4 7 -1 2 7
                         10
                         10
                                  her
                                  her Successor  in Interest
                                      Successor in           HELENA
                                                    Interest HELENA
                         11
                         11       APOTHAKER; HELENA
                                  APOTHAKER;       HELENA APOTHAKER,
                                                              APOTHAKER,                                      COMPLAINT
                                                                                                              COMPLAINT FORFOR DAMAGES:
                                                                                                                                  DAMAGES:
                                  individually; and JONATHAN
                                  individually; and  JONATHAN                                                   1. Elder
                                                                                                                1.        Abuse and
                                                                                                                   Elder Abuse   and Neglect
                                                                                                                                     Neglect (Welf.
                                                                                                                                              (Welf. &
                                                                                                                                                     &
                         12
                         12       APOTHAKER, individually;
                                  APOTHAKER,       individually;                                                   Inst. Code,
                                                                                                                   Inst. Code, §
                                                                                                                               § 15600,
                                                                                                                                 15600, et
                                                                                                                                        et seq.)
                                                                                                                                           seq.)
                                                                                                                2. Wrongful
                                                                                                                2. Wrongful Death
                                                                                                                             Death
                         13
                         13
                                                              Plaintiffs,
                                                              Plaintiffs,
                         14
                         14      vs.
                                 VS.


                         15
                         15      SILVERADO
                                 SILVERADO SENIOR
                                           SENIOR LIVING, INC.;
                                                  LIVING, INC.;
                         16
                         16
                                 SILVERADO
                                 SILVERADO SENIOR
                                           SENIOR LIVING
                                                  LIVING
                                              INC., SUBTENANT
                                 MANAGEMENT, INC.,
                                 MANAGEMENT,                    330
                                                    SUBTENANT 330
                         17
                         17      NORTH HAYWORTH
                                 NORTH      HAYWORTH AVENUE,
                                                           AVENUE, LLC; LLC;
                                 LOREN SHOOK,
                                 LOREN    SHOOK, individually;
                                                   individually; JASON
                                                                 JASON
                         18
                         18
                                 RUSSO, individually;
                                 RUSSO,                 and Does
                                          individually; and Does 1-25,
                                                                  1-25,
                         19
                         19      inclusive,
                                 inclusive,

                         20
                         20                                 Defendants.
                                                            Defendants.
                         21
                         21                  Plaintiffs hereby
                                             Plaintiffs hereby allege
                                                               allege as
                                                                      as follows:
                                                                         follows:
                         22
                         22                  Plaintiffs CATHERINE
                                             Plaintiffs CATHERINE APOTHAKER,
                                                                  APOTHAKER, by
                                                                             by and
                                                                                and through
                                                                                    through her
                                                                                            her Successor in Interest
                                                                                                Successor in Interest
                         23
                         23      HELENA APOTHAKER;
                                 HELENA APOTHAKER; HELENA
                                                   HELENA APOTHAKER,
                                                          APOTHAKER, individually;
                                                                     individually; and
                                                                                   and JONATHAN
                                                                                       JONATHAN
                         24
                         24      APOTHAKER, individually
                                 APOTHAKER,              hereby bring
                                            individually hereby bring this
                                                                      this action
                                                                           action for
                                                                                  for damages against Defendants
                                                                                      damages against Defendants
                         25
                         25      SILVERADO
                                 SILVERADO SENIOR
                                           SENIOR LIVING, INC.; SILVERADO
                                                  LIVING, INC.; SILVERADO SENIOR
                                                                          SENIOR LIVING MANAGEMENT,
                                                                                 LIVING MANAGEMENT,
                         26
                         26      INC.,
                                 INC., SUBTENANT 330 NORTH
                                       SUBTENANT 330 NORTH HAYWORTH
                                                           HAYWORTH AVENUE,
                                                                    AVENUE, LLC;
                                                                            LLC; LOREN
                                                                                 LOREN SHOOK, and
                                                                                       SHOOK, and
                         27
                         27      JASON RUSSO, hereafter
                                 JASON RUSSO,           collectively referred
                                              hereafter collectively          to as
                                                                     referred to as the
                                                                                    the "SILVERADO
                                                                                        “SILVERADO DEFENDANTS."
                                                                                                   DEFENDANTS.”
                         28
                         28


                                                                                                              11
                                                                                        COMPLAINT FOR
                                                                                        COMPLAINT FOR DAMAGES
                                                                                                      DAMAGES
                                                                                                                                                                       43
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 2 of 22 Page ID #:44




    11                                           INTRODUCTION
                                                 INTRODUCTION
    2
    2        1.
             1.   SILVERADO SENIOR LIVING
                  SILVERADO SENIOR LIVING -- BEVERLY
                                             BEVERLY PLACE
                                                     PLACE has had one
                                                           has had one of
                                                                       of the
                                                                          the worst
                                                                              worst
    33   outbreaks of
         outbreaks of COVID-19
                      COVID-19 in
                               in any
                                  any assisted
                                      assisted living
                                               living facility in California:
                                                      facility in California: thirteen
                                                                              thirteen (13)
                                                                                       (13) residents
                                                                                            residents and
                                                                                                      and
    44   one (1)
         one (1) staff
                 staff member
                       member are now dead
                              are now dead from coronavirus; aa total
                                           from coronavirus;    total of
                                                                      of fifty-eight (58) residents
                                                                         fifty-eight (58) residents have
                                                                                                    have
    55   been infected,
         been infected, along
                        along with
                              with thirty-nine
                                   thirty-nine (39) staff members
                                               (39) staff members (97
                                                                  (97 infections
                                                                      infections in
                                                                                 in total);
                                                                                    total); while
                                                                                            while other
                                                                                                  other
    66   COVID-19 related
         COVID-19         deaths remain
                  related deaths remain hidden
                                        hidden from
                                               from the public. 1 Only
                                                    the public.'  Only one
                                                                       one assisted
                                                                           assisted living
                                                                                    living facility in the
                                                                                           facility in the
    77   state of
         state of California
                  California (out
                             (out of
                                  of 395
                                     395 facilities) reported higher
                                         facilities) reported higher numbers.
                                                                     numbers. This
                                                                              This case
                                                                                   case involves
                                                                                        involves one
                                                                                                 one of
                                                                                                     of the
                                                                                                        the
    8
    8    residents who
         residents who became
                       became infected
                              infected and
                                       and died.
                                           died.
                                                                                            -,
    99       2. CATHERINE
             2.           APOTHAKER (at
                CATHERINE APOTHAKER     right) (hereinafter,
                                    (at right) (hereinafter,
                                                                                             f
         “MS. APOTHAKER")
              APOTHAKER”) died
                          died from COVID-19 on
                                             on April
                                                April 19,
                                                      19,
                                                                                   r.   OA
   10
   10    "MS.                  from COVID-19                                            ,                k
                                                                                         ..-     i0 10
   11
   11    2020 at
         2020 at the
                 the age
                     age of
                         of 89
                            89 years
                               years old,
                                     old, while
                                          while living
                                                living at
                                                       at SILVERADO
                                                          SILVERADO
   12
   12    SENIOR LIVING
         SENIOR LIVING -- BEVERLY
                          BEVERLY PLACE.
                                  PLACE.                                                           ,

   13
   13        3. MS. APOTHAKER
             3. MS. APOTHAKER did
                              did not
                                  not get
                                      get infected
                                          infected with
                                                   with the
                                                        the
   14
   14    coronavirus due
         coronavirus due to some unforeseen
                         to some unforeseen act-of-God.
                                            act-of-God. Rather,
                                                        Rather, she
                                                                she
   15
   15    became infected
         became infected because
                         because the
                                 the corporate
                                     corporate decision-makers
                                               decision-makers
   16
   16    chose to
         chose to skirt
                  skirt safety
                        safety and
                               and infection
                                   infection control
                                             control standards.
                                                     standards. This
                                                                This
   17
   17    case is
         case is about
                 about the
                       the decisions
                           decisions made
                                     made by
                                          by the
                                             the corporate
                                                 corporate directors
                                                           directors
   18
   18    of SILVERADO
         of SILVERADO SENIOR
                      SENIOR LIVING
                             LIVING -- BEVERLY
                                       BEVERLY PLACE
                                               PLACE
                                                                          so   .
   19
   19    that invited
         that invited the
                      the coronavirus
                          coronavirus to
                                      to walk
                                         walk through
                                              through its
                                                      its proverbial
                                                          proverbial
   20
   20    front doors (or
         front doors (or through
                         through the
                                 the elevator
                                     elevator from the parking
                                              from the parking garage,
                                                               garage, as
                                                                       as the
                                                                          the facts will show).
                                                                              facts will show).
   21
   21        4. In this
             4. In this case,
                        case, the
                              the corporate
                                  corporate directors
                                            directors of
                                                      of an
                                                         an assisted
                                                            assisted living
                                                                     living home
                                                                            home for the elderly
                                                                                 for the         made the
                                                                                         elderly made the
   22
   22    choice to
         choice to close
                   close its
                         its doors
                             doors to
                                   to family and non-essential
                                      family and               personnel, claiming
                                                 non-essential personnel, claiming it
                                                                                   it was
                                                                                      was too
                                                                                          too dangerous
                                                                                              dangerous to
                                                                                                        to
   23
   23    allow anyone
         allow anyone inside
                      inside the
                             the building
                                 building other
                                          other than
                                                than the
                                                     the residents and staff
                                                         residents and staff who
                                                                             who care
                                                                                 care for them. The
                                                                                      for them. The
   24
   24    SILVERADO DEFENDANTS
         SILVERADO DEFENDANTS were
                              were aware
                                   aware that
                                         that any
                                              any person
                                                  person could
                                                         could inadvertently
                                                               inadvertently bring
                                                                             bring the
                                                                                   the
   25
   25    coronavirus into
         coronavirus into its
                          its building
                              building and
                                       and fatally infect its
                                           fatally infect its resident population.
                                                              resident population.
   26
   26
   27
   27    1
          COVID-19    Positive Cases
          COVID-19 Positive           in Adult
                               Cases in  Adult and
                                               and Senior
                                                   Senior Care             COVID-19 Information
                                                               Facilities, COVID-19
                                                          Care Facilities,          Information and
                                                                                                and Resources,
                                                                                                    Resources,
   28
   28    <https://www.cdss.ca.gov/inforesources/cdss-programs/community-care-licensing/covid-19-information-
         <https ://www.cdss.ca.gov/inforesources/cdss-programs/community -c.are-licensing/covid-19-information-
         and-resources> [as
         and-resources> [as of
                             of Dec.
                                Dec. 9,
                                     9, 2020].
                                        2020].

                                                        2
                                                        2
                                              COMPLAINT FOR
                                              COMPLAINT FOR DAMAGES
                                                            DAMAGES
                                                                                                             44
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 3 of 22 Page ID #:45




    1
    1           ••   On March
                     On March 10,
                              10, 2020
                                  2020 the
                                       the SILVERADO DEFENDANTS required
                                           SILVERADO DEFENDANTS          all visitors
                                                                required all visitors at
                                                                                      at
    2
    2                SILVERADO
                     SILVERADO SENIOR
                               SENIOR LIVING
                                      LIVING -- BEVERLY
                                                BEVERLY PLACE
                                                        PLACE to
                                                              to stop
                                                                 stop at
                                                                      at the
                                                                         the front
                                                                             front desk
                                                                                   desk for
                                                                                        for
    3
    3                screening.
                     screening.

    4
    4           ••   On March
                     On March 12,
                              12, 2020,
                                  2020, the
                                        the SILVERADO DEFENDANTS asked
                                            SILVERADO DEFENDANTS asked all
                                                                       all family and visitors
                                                                           family and visitors
    55               to withhold
                     to withhold visits
                                 visits for 2 weeks.
                                        for 2 weeks.
    66          ••   On March
                     On March 13,
                              13, 2020,
                                  2020, the
                                        the SILVERADO DEFENDANTS explained
                                            SILVERADO DEFENDANTS           to family
                                                                 explained to family members
                                                                                     members
    7
    7                that "we
                     that “we are
                              are putting
                                  putting our
                                          our residents
                                              residents at
                                                        at significant
                                                           significant risk by exposing
                                                                       risk by          them to
                                                                               exposing them to what
                                                                                                what may
                                                                                                     may
    88               come through
                     come through the
                                  the front
                                      front door."
                                            door.” The
                                                   The SILVERADO DEFENDANTS limited
                                                       SILVERADO DEFENDANTS limited all
                                                                                    all visitors
                                                                                        visitors
    99               until April
                     until       1st and
                           April 1st and further
                                         further instructed:
                                                 instructed: "do
                                                             “do not
                                                                 not enter
                                                                     enter if
                                                                           if you
                                                                              you have
                                                                                  have recently
                                                                                       recently traveled
                                                                                                traveled to
                                                                                                         to an
                                                                                                            an
   10
   10                area with
                     area with an
                               an outbreak
                                  outbreak of
                                           of Coronavirus..."
                                              Coronavirus…”
   11
   11           ••   On March
                     On March 15,
                              15, 2020,
                                  2020, the
                                        the SILVERADO DEFENDANTS prohibited
                                            SILVERADO DEFENDANTS prohibited all
                                                                            all family and
                                                                                family and

   12
   12                private duty
                     private duty sitters/resident
                                  sitters/resident companions
                                                   companions from
                                                              from entering the building.
                                                                   entering the building. Only
                                                                                          Only
   13
   13                SILVERADO
                     SILVERADO SENIOR
                               SENIOR LIVING
                                      LIVING -- BEVERLY
                                                BEVERLY PLACE
                                                        PLACE associates
                                                              associates and
                                                                         and healthcare
                                                                             healthcare
   14
   14                professionals were
                     professionals were allowed
                                        allowed in
                                                in the
                                                   the building.
                                                       building. The
                                                                 The policy
                                                                     policy prohibiting
                                                                            prohibiting outside
                                                                                        outside visitors
                                                                                                visitors
   15
   15                and residents
                     and           was reiterated
                         residents was reiterated on
                                                  on March
                                                     March 16,
                                                           16, 2020
                                                               2020 and
                                                                    and March
                                                                        March 17,
                                                                              17, 2020.
                                                                                  2020.
   16
   16       5. At the
            5. At the same
                      same time,
                           time, those
                                 those same
                                       same corporate
                                            corporate directors
                                                      directors made
                                                                made the
                                                                     the choice
                                                                         choice to
                                                                                to admit
                                                                                   admit aa (1)
                                                                                            (1) new
                                                                                                new
   17
   17    resident (2)
         resident     who would
                  (2) who would have to fly
                                have to     on aa commercial
                                        fly on               airplane (3)
                                                  commercial airplane (3) to
                                                                          to Los Angeles from
                                                                             Los Angeles      New York,
                                                                                         from New York,
   18
   18    the epicenter
         the           of the
             epicenter of the virus,
                              virus, in
                                     in the
                                        the midst
                                            midst of
                                                  of the
                                                     the deadly Coronavirus pandemic,
                                                         deadly Coronavirus pandemic, (4)
                                                                                      (4) without
                                                                                          without
   19
   19    screening, testing,
         screening, testing, or
                             or isolation.
                                isolation. In allowing the
                                           In allowing the new
                                                           new resident
                                                               resident to
                                                                        to be
                                                                           be admitted,
                                                                              admitted, the
                                                                                        the corporate
                                                                                            corporate

   20
   20    directors also
         directors also allowed
                        allowed his
                                his family
                                    family (who
                                           (who also
                                                also flew
                                                     flew from
                                                          from London to New
                                                               London to New York,
                                                                             York, and
                                                                                   and then
                                                                                       then New
                                                                                            New York
                                                                                                York
   21
   21    to Los
         to     Angeles) into
            Los Angeles)      the building,
                         into the building, when
                                            when other
                                                 other families were locked
                                                       families were locked out.
                                                                            out.

   22
   22           ••   On March
                     On March 19,
                              19, 2020,
                                  2020, the
                                        the SILVERADO DEFENDANTS chose
                                            SILVERADO DEFENDANTS chose to
                                                                       to admit
                                                                          admit aa new
                                                                                   new resident
                                                                                       resident

   23
   23                who flew
                     who      on aa commercial
                         flew on    commercial flight
                                               flight from Manhattan to
                                                      from Manhattan to Los Angeles and
                                                                        Los Angeles and came
                                                                                        came directly to
                                                                                             directly to

   24
   24                SILVERADO
                     SILVERADO SENIOR
                               SENIOR LIVING
                                      LIVING -- BEVERLY
                                                BEVERLY PLACE's
                                                        PLACE’s memory
                                                                memory care unit on
                                                                       care unit on the
                                                                                    the
   25
   25                third floor,
                     third floor, without
                                  without any
                                          any period
                                              period of
                                                     of isolation
                                                        isolation or
                                                                  or quarantine.
                                                                     quarantine. He
                                                                                 He was
                                                                                    was accompanied
                                                                                        accompanied by
                                                                                                    by aa
   26
   26                daughter, who
                     daughter, who also
                                   also flew on that
                                        flew on that flight with him,
                                                     flight with      and who
                                                                 him, and who had
                                                                              had flown to New
                                                                                  flown to New York
                                                                                               York
   27
   27                from
                     from London. Once in
                          London. Once in the
                                          the building,
                                              building, he
                                                        he was
                                                           was not quarantined and
                                                               not quarantined and not tested for
                                                                                   not tested     the
                                                                                              for the
   28
   28                virus.
                     virus.


                                                        3
                                                        3
                                              COMPLAINT FOR
                                              COMPLAINT FOR DAMAGES
                                                            DAMAGES
                                                                                                    45
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 4 of 22 Page ID #:46




    11            ••   On March
                       On March 20,
                                20, 2020,
                                    2020, he
                                          he was
                                             was symptomatic
                                                 symptomatic with
                                                             with cough,
                                                                  cough, fever and lethargy.
                                                                         fever and lethargy. His
                                                                                             His
    22                 symptoms were
                       symptoms were alarming
                                     alarming enough
                                              enough for
                                                     for the
                                                         the facility to call
                                                             facility to call 911, where he
                                                                              911, where he was
                                                                                            was taken
                                                                                                taken to
                                                                                                      to
    3
    3                  Cedars-Sinai Medical
                       Cedars-Sinai Medical Center.
                                            Center. The
                                                    The next
                                                        next day,
                                                             day, he
                                                                  he tested
                                                                     tested positive
                                                                            positive for the coronavirus.
                                                                                     for the coronavirus.
    4
    4             ••   There were no
                       There were no positive
                                     positive cases
                                              cases at
                                                    at the
                                                       the facility
                                                           facility before
                                                                    before the
                                                                           the admission
                                                                               admission of
                                                                                         of this
                                                                                            this man
                                                                                                 man from
                                                                                                     from
    55                 New York,
                       New York, hereafter
                                 hereafter "Patient
                                           “Patient Zero."
                                                    Zero.”
    66       6.
             6. This decision to
                This decision to admit
                                 admit Patient
                                       Patient Zero
                                               Zero put
                                                    put at
                                                        at risk
                                                           risk each of the
                                                                each of the existing
                                                                            existing residents and staff,
                                                                                     residents and staff, for
                                                                                                          for
    7
    7    no other
         no other purpose
                  purpose than
                          than to
                               to make
                                  make money.
                                       money. It
                                              It was
                                                 was undertaken
                                                     undertaken in
                                                                in knowing and conscious
                                                                   knowing and conscious disregard
                                                                                         disregard of
                                                                                                   of
    88   the risk
         the risk of
                  of harm
                     harm to
                          to the
                             the residents
                                 residents of
                                           of SILVERADO
                                              SILVERADO SENIOR LIVING -- BEVERLY
                                                        SENIOR LIVING    BEVERLY PLACE
                                                                                 PLACE and
                                                                                       and its
                                                                                           its
    99   staff.
         staff.
   10
   10        7.
             7. There was no
                There was no emergency
                             emergency that
                                       that required
                                            required this
                                                     this man
                                                          man to
                                                              to fly
                                                                 fly from New York
                                                                     from New York to
                                                                                   to Los Angeles for
                                                                                      Los Angeles for
   11
   11    care (other
         care (other than
                     than aa desire
                             desire to
                                    to leave
                                       leave the city where
                                             the city where the
                                                            the virus
                                                                virus numbers
                                                                      numbers were
                                                                              were climbing
                                                                                   climbing at
                                                                                            at an
                                                                                               an alarming
                                                                                                  alarming
   12
   12    rate). There
         rate).       was nothing
                There was nothing special
                                  special about
                                          about the
                                                the care
                                                    care being
                                                         being provided
                                                               provided at
                                                                        at this
                                                                           this assisted
                                                                                assisted living
                                                                                         living facility that
                                                                                                facility that
   13
   13    could not
         could not have
                   have been
                        been provided
                             provided elsewhere
                                      elsewhere (or
                                                (or at
                                                    at home).
                                                       home). The
                                                              The man's
                                                                  man’s apparent
                                                                        apparent need
                                                                                 need for care
                                                                                      for care
   14
   14    stemmed from
         stemmed      “mild dementia"
                 from "mild dementia” and
                                      and he
                                          he was
                                             was moved
                                                 moved into
                                                       into the
                                                            the third
                                                                third floor
                                                                      floor of
                                                                            of SILVERADO
                                                                               SILVERADO SENIOR
                                                                                         SENIOR
   15
   15    LIVING -- BEVERLY
         LIVING    BEVERLY PLACE,
                           PLACE, which
                                  which was
                                        was designated
                                            designated for the most
                                                       for the most independent
                                                                    independent and
                                                                                and high-
                                                                                    high-
   16
   16    functioning residents.
         functioning residents.
   17
   17        8. Once he
             8. Once    arrived at
                     he arrived at the
                                   the facility,
                                       facility, the
                                                 the man
                                                     man was
                                                         was not
                                                             not tested
                                                                 tested for
                                                                        for coronavirus
                                                                            coronavirus and
                                                                                        and he
                                                                                            he was
                                                                                               was not
                                                                                                   not
   18
   18    quarantined. By
         quarantined. By the
                         the following day, he
                             following day, he had
                                               had symptoms
                                                   symptoms alarming
                                                            alarming enough
                                                                     enough for the facility
                                                                            for the facility to
                                                                                             to call
                                                                                                call 911,
                                                                                                     911,
   19
   19    where he
         where he was
                  was taken
                      taken to
                            to Cedars-Sinai
                               Cedars-Sinai Medical
                                            Medical Center.
                                                    Center. The next day,
                                                            The next day, he
                                                                          he tested
                                                                             tested positive
                                                                                    positive for the
                                                                                             for the
   20
   20    coronavirus. There
         coronavirus.       were no
                      There were no positive
                                    positive cases
                                             cases at
                                                   at the
                                                      the facility
                                                          facility before
                                                                   before the
                                                                          the admission
                                                                              admission of
                                                                                        of Patient
                                                                                           Patient Zero.
                                                                                                   Zero.
   21
   21        9. The 32-year
             9. The 32-year old
                            old nurse
                                nurse who
                                      who cared
                                          cared for
                                                for him
                                                    him on
                                                        on the
                                                           the night
                                                               night of
                                                                     of his
                                                                        his arrival,
                                                                            arrival, was
                                                                                     was infected
                                                                                         infected and
                                                                                                  and
   22
   22    died. Within
         died. Within roughly
                      roughly one
                              one month
                                  month of
                                        of his
                                           his admission,
                                               admission, 33 residents
                                                             residents and
                                                                       and one
                                                                           one staff
                                                                               staff member
                                                                                     member died
                                                                                            died of
                                                                                                 of
   23
   23    COVID-19.
         COVID-19.
   24
   24        10. The
             10. The virus
                     virus continued
                           continued to
                                     to spread,
                                        spread, unabated,
                                                unabated, to
                                                          to at
                                                             at least
                                                                least 97 reported infections,
                                                                      97 reported             and counting.
                                                                                  infections, and counting.
   25
   25    While the
         While the virus
                   virus was
                         was spreading,
                             spreading, family
                                        family and
                                               and private
                                                   private caregivers
                                                           caregivers remained
                                                                      remained locked
                                                                               locked out.
                                                                                      out. They
                                                                                           They could
                                                                                                could
   26
   26    not see
         not see their
                 their loved
                       loved ones
                             ones or
                                  or advocate
                                     advocate for
                                              for care.
                                                  care. With
                                                        With limited interactions over
                                                             limited interactions over Facetime
                                                                                       Facetime and
                                                                                                and by
                                                                                                    by
   27
   27    phone, and
         phone, and by
                    by families communicating with
                       families communicating with one
                                                   one another,
                                                       another, they learned that
                                                                they learned that Defendants
                                                                                  Defendants
   28
   28    intentionally concealed
         intentionally concealed and
                                 and made
                                     made misrepresentations
                                          misrepresentations to
                                                             to residents
                                                                residents and
                                                                          and their
                                                                              their families
                                                                                    families regarding
                                                                                             regarding


                                                         4
                                                         4
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                   46
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 5 of 22 Page ID #:47




    11   their loved
         their       one’s exposure
               loved one's exposure to
                                    to the
                                       the virus,
                                           virus, all
                                                  all the
                                                      the while
                                                          while failing to implement
                                                                failing to implement proper
                                                                                     proper isolation
                                                                                            isolation and
                                                                                                      and
    22   screening procedures
         screening            to protect
                   procedures to protect residents
                                         residents from
                                                   from cross-contamination.
                                                        cross-contamination. Defendants
                                                                             Defendants also
                                                                                        also
    3
    3    intentionally concealed
         intentionally concealed and
                                 and made
                                     made misrepresentations
                                          misrepresentations to
                                                             to its
                                                                its staff
                                                                    staff about
                                                                          about the
                                                                                the need
                                                                                    need for, and efficacy
                                                                                         for, and efficacy
    4
    4    of, safety
         of, safety and
                    and infection
                        infection control
                                  control protocols,
                                          protocols, which
                                                     which in
                                                           in turn
                                                              turn left
                                                                   left the
                                                                        the workers
                                                                            workers unprotected
                                                                                    unprotected and
                                                                                                and lead
                                                                                                    lead to
                                                                                                         to
    55   further spread.
         further spread.
    66      11. The
            11.     coronavirus itself
                The coronavirus        poses aa threat
                                itself poses    threat to
                                                       to life
                                                          life and
                                                               and safety.
                                                                   safety. This
                                                                           This case
                                                                                case is
                                                                                     is not
                                                                                        not about
                                                                                            about that.
                                                                                                  that. Rather,
                                                                                                        Rather,
    7
    7    this case
         this case is
                   is about
                      about corporate
                            corporate executives who were
                                      executives who were aware
                                                          aware of
                                                                of the
                                                                   the risk
                                                                       risk associated
                                                                            associated with
                                                                                       with this
                                                                                            this virus,
                                                                                                 virus,
    88   knew what
         knew what safety
                   safety precautions
                          precautions were
                                      were needed,
                                           needed, enforced
                                                   enforced those
                                                            those safety
                                                                  safety precautions
                                                                         precautions as
                                                                                     as to
                                                                                        to existing
                                                                                           existing
    99   residents (banning
         residents (banning visitors
                            visitors and
                                     and private
                                         private duty
                                                 duty nurses)
                                                      nurses) and
                                                              and then
                                                                  then willfully
                                                                       willfully chose
                                                                                 chose to
                                                                                       to ignore their own
                                                                                          ignore their own
   10
   10    policies and
         policies and warnings
                      warnings by
                               by admitting
                                  admitting someone
                                            someone who
                                                    who by
                                                        by definition
                                                           definition should
                                                                      should not
                                                                             not have
                                                                                 have been
                                                                                      been allowed
                                                                                           allowed in
                                                                                                   in
   11
   11    the front
         the front door.
                   door. He
                         He travelled
                            travelled here
                                      here from
                                           from aa known
                                                   known hotspot
                                                         hotspot without
                                                                 without isolating.
                                                                         isolating. This is not
                                                                                    This is not aa story
                                                                                                   story about
                                                                                                         about
   12
   12    the unforeseeable,
         the unforeseeable, unpreventable
                            unpreventable tragedies
                                          tragedies of
                                                    of aa deadly
                                                          deadly virus.
                                                                 virus. Rather,
                                                                        Rather, this
                                                                                this is
                                                                                     is aa story
                                                                                           story about
                                                                                                 about the
                                                                                                       the
   13
   13    calculated boardroom
         calculated boardroom decision
                              decision to
                                       to admit
                                          admit new
                                                new residents
                                                    residents in
                                                              in the
                                                                 the midst
                                                                     midst of
                                                                           of the
                                                                              the pandemic
                                                                                  pandemic because it
                                                                                           because it
   14
   14    was profitable
         was profitable to
                        to do
                           do so,
                              so, and
                                  and the
                                      the further decision not
                                          further decision not to
                                                               to protect
                                                                  protect residents
                                                                          residents and
                                                                                    and staff
                                                                                        staff by
                                                                                              by
   15
   15    implementing proper
         implementing proper screening
                             screening and
                                       and isolation
                                           isolation protocols.
                                                     protocols.
   16
   16       12. It
            12.    was entirely
                It was entirely foreseeable that COVID-19
                                foreseeable that COVID-19 would
                                                          would spread
                                                                spread like
                                                                       like wildfire
                                                                            wildfire through
                                                                                     through the
                                                                                             the halls
                                                                                                 halls of
                                                                                                       of
   17
   17    SILVERADO
         SILVERADO SENIOR
                   SENIOR LIVING
                          LIVING -- BEVERLY
                                    BEVERLY PLACE,
                                            PLACE, given
                                                   given that
                                                         that there
                                                              there were
                                                                    were not
                                                                         not enough
                                                                             enough staff
                                                                                    staff to
                                                                                          to
   18
   18    isolate residents
         isolate residents who
                           who exhibited
                               exhibited symptoms
                                         symptoms or
                                                  or tested
                                                     tested positive
                                                            positive for the virus.
                                                                     for the virus. The staffing burden
                                                                                    The staffing burden
   19
   19    increased when
         increased when the
                        the SILVERADO DEFENDANTS made
                            SILVERADO DEFENDANTS made the
                                                      the decision
                                                          decision that
                                                                   that private
                                                                        private duty
                                                                                duty
   20
   20    caregivers, hired
         caregivers,       and paid
                     hired and paid privately
                                    privately by
                                              by family
                                                 family members,
                                                        members, could
                                                                 could no
                                                                       no longer come in
                                                                          longer come    the facility
                                                                                      in the          and
                                                                                             facility and
   21
   21    provide one-on-one
         provide one-on-one care.
                            care. Without
                                  Without the
                                          the extra
                                              extra eyes,
                                                    eyes, ears,
                                                          ears, and
                                                                and hands
                                                                    hands of
                                                                          of family and private
                                                                             family and private
   22
   22    caregivers, the
         caregivers, the entire
                         entire care
                                care burden
                                     burden shifted
                                            shifted to
                                                    to the
                                                       the SILVERADO
                                                           SILVERADO SENIOR
                                                                     SENIOR LIVING
                                                                            LIVING -- BEVERLY
                                                                                      BEVERLY
   23
   23    PLACE staff
         PLACE staff and
                     and they
                         they did
                              did not
                                  not increase
                                      increase their
                                               their staffing
                                                     staffing levels to meet
                                                              levels to meet the
                                                                             the need.
                                                                                 need. In
                                                                                       In fact, while the
                                                                                          fact, while the
   24
   24    virus was
         virus was still
                   still spreading
                         spreading through
                                   through May
                                           May 2020,
                                               2020, several
                                                     several staff
                                                             staff members
                                                                   members who
                                                                           who worked
                                                                               worked selflessly
                                                                                      selflessly
   25
   25    through the
         through the crisis
                     crisis out
                            out of
                                of aa sense
                                      sense of
                                            of devotion
                                               devotion to
                                                        to the
                                                           the seniors
                                                               seniors they
                                                                       they were
                                                                            were caring
                                                                                 caring for, were abruptly
                                                                                        for, were abruptly
   26
   26    laid off,
         laid off, likely
                   likely because
                          because they
                                  they were
                                       were vocal
                                            vocal about
                                                  about the
                                                        the lax
                                                            lax safety and infection
                                                                safety and           control protocols.
                                                                           infection control protocols.
   27
   27       13. There
            13.       are many
                There are many heroes
                               heroes among
                                      among our
                                            our Country's
                                                Country’s caregivers,
                                                          caregivers, community
                                                                      community workers,
                                                                                workers, and
                                                                                         and
   28
   28    healthcare providers,
         healthcare providers, including
                               including the
                                         the compassionate
                                             compassionate staff members at
                                                           staff members at SILVERADO
                                                                            SILVERADO SENIOR
                                                                                      SENIOR


                                                        55
                                              COMPLAINT FOR
                                              COMPLAINT FOR DAMAGES
                                                            DAMAGES
                                                                                                    47
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 6 of 22 Page ID #:48




    1
    1    LIVING
         LIVING -- BEVERLY
                   BEVERLY PLACE
                           PLACE who
                                 who continued
                                     continued to
                                               to care
                                                  care for
                                                       for their
                                                           their residents
                                                                 residents during
                                                                           during aa dark
                                                                                     dark and
                                                                                          and scary
                                                                                              scary
    2
    2    time. This
         time.      case is
               This case is not
                            not about
                                about them
                                      them (although
                                           (although their
                                                     their service
                                                           service is to be
                                                                   is to be commended
                                                                            commended and
                                                                                      and their
                                                                                          their devotion
                                                                                                devotion
    3
    3    likely saved lives).
         likely saved         Rather, this
                      lives). Rather, this case
                                           case is
                                                is about
                                                   about the
                                                         the greedy
                                                             greedy corporate
                                                                    corporate executives
                                                                              executives who
                                                                                         who decided
                                                                                             decided to
                                                                                                     to
    4
    4    expose their
         expose their own
                      own residents
                          residents and
                                    and staff
                                        staff to
                                              to the
                                                 the deadly
                                                     deadly coronavirus
                                                            coronavirus in order to
                                                                        in order to make
                                                                                    make even
                                                                                         even more
                                                                                              more profit
                                                                                                   profit
    55   by admitting
         by admitting new
                      new residents
                          residents during
                                    during the
                                           the pandemic,
                                               pandemic, instead
                                                         instead of
                                                                 of focusing all their
                                                                    focusing all their resources
                                                                                       resources and
                                                                                                 and
    66   attention on
         attention on caring
                      caring for the residents
                             for the residents they
                                               they already
                                                    already had.
                                                            had. They are not
                                                                 They are     heroes. They
                                                                          not heroes.      have profited
                                                                                      They have profited on
                                                                                                         on
    7
    7    the backs
         the backs of
                   of the
                      the most
                          most vulnerable
                               vulnerable members
                                          members of
                                                  of our
                                                     our community,
                                                         community, senior
                                                                    senior citizens
                                                                           citizens and
                                                                                    and their
                                                                                        their families,
                                                                                              families,
    88   and on
         and on the
                the backs
                    backs of
                          of their
                             their overworked
                                   overworked staff.
                                              staff. The executives must
                                                     The executives must be
                                                                         be held
                                                                            held accountable.
                                                                                 accountable.
    99                                               PARTIES
                                                     PARTIES

   10
   10       14. Decedent: CATHERINE
            14. Decedent: CATHERINE APOTHAKER
                                    APOTHAKER was
                                              was born
                                                  born on
                                                       on July 15, 1930
                                                          July 15, 1930 and
                                                                        and died April 19,
                                                                            died April 19,
   11
   11    2020. She
         2020.     was at
               She was at all
                          all times
                              times relevant herein, an
                                    relevant herein, an "elder"
                                                        “elder” or
                                                                or "dependent
                                                                   “dependent adult"
                                                                              adult” as
                                                                                     as defined
                                                                                        defined by
                                                                                                by Welfare
                                                                                                   Welfare
   12
   12    & Institutions
         &              Code section
           Institutions Code section 15610.23(b), and had
                                     15610.23(b), and had physical
                                                          physical limitations restricting her
                                                                   limitations restricting her ability
                                                                                               ability to
                                                                                                       to
   13
   13    carry out
         carry out normal
                   normal activities
                          activities and
                                     and protect
                                         protect her
                                                 her rights
                                                     rights as
                                                            as discussed
                                                               discussed more
                                                                         more fully
                                                                              fully infra. At all
                                                                                    infra. At all times
                                                                                                  times
   14
   14    relevant to
         relevant to this
                     this action
                          action herein,
                                 herein, MS. APOTHAKER was
                                         MS. APOTHAKER was aa resident
                                                              resident of
                                                                       of the
                                                                          the State of California,
                                                                              State of California,
   15
   15    County of
         County of Los Angeles.
                   Los Angeles.

   16
   16       15. Successor in
            15. Successor    Interest: HELENA
                          in Interest: HELENA APOTHAKER
                                              APOTHAKER is
                                                        is the
                                                           the natural daughter of
                                                               natural daughter of MS.
                                                                                   MS.
   17
   17    APOTHAKER. Hereinafter,
         APOTHAKER. Hereinafter, HELENA
                                 HELENA APOTHAKER
                                        APOTHAKER will
                                                  will be
                                                       be referred
                                                          referred to
                                                                   to by
                                                                      by her
                                                                         her first
                                                                             first name,
                                                                                   name,
   18
   18    “HELENA” in
         "HELENA" in order
                     order to
                           to avoid
                              avoid confusion.
                                    confusion. HELENA
                                               HELENA brings
                                                      brings the
                                                             the claim
                                                                 claim of
                                                                       of Elder Abuse and
                                                                          Elder Abuse and Neglect
                                                                                          Neglect
   19
   19    on behalf
         on behalf of
                   of MS. APOTHAKER in
                      MS. APOTHAKER in her
                                       her capacity
                                           capacity as
                                                    as Successor in Interest.
                                                       Successor in Interest. Filed
                                                                              Filed concurrently
                                                                                    concurrently
   20
   20    herewith is
         herewith is HELENA's
                     HELENA’s Declaration
                              Declaration pursuant
                                          pursuant to
                                                   to Code
                                                      Code of
                                                           of Civil
                                                              Civil Procedure
                                                                    Procedure section
                                                                              section 377.32.
                                                                                      377.32.
   21
   21       16. Heirs: HELENA
            16. Heirs: HELENA and
                              and JONATHAN APOTHAKER are
                                  JONATHAN APOTHAKER are the
                                                         the surviving
                                                             surviving children
                                                                       children of
                                                                                of MS.
                                                                                   MS.
   22
   22    APOTHAKER. They
         APOTHAKER.      bring the
                    They bring the Wrongful
                                   Wrongful Death
                                            Death action
                                                  action in
                                                         in their
                                                            their individual
                                                                  individual capacities
                                                                             capacities as
                                                                                        as MS.
                                                                                           MS.
   23
   23    APOTHAKER’s heirs.
         APOTHAKER's heirs.
   24
   24       17. Defendant LICENSEES:
            17. Defendant LICENSEES: Defendants
                                     Defendants SILVERADO
                                                SILVERADO SENIOR
                                                          SENIOR LIVING
                                                                 LIVING
   25
   25    MANAGEMENT, INC.
         MANAGEMENT,      and SUBTENANT
                     INC. and           330 NORTH
                              SUBTENANT 330 NORTH HAYWORTH AVENUE, LLC
                                                  HAYWORTH AVENUE, LLC

   26
   26    (“LICENSEES”) are
         ("LICENSEES") are the
                           the co-licensees
                               co-licensees of
                                            of SILVERADO
                                               SILVERADO SENIOR
                                                         SENIOR LIVING
                                                                LIVING -- BEVERLY
                                                                          BEVERLY PLACE
                                                                                  PLACE
   27
   27    (hereinafter "FACILITY"),
         (hereinafter “FACILITY”), aa Residential
                                      Residential Care
                                                  Care Facility
                                                       Facility for the Elderly
                                                                for the         (“RCFE”) operating
                                                                        Elderly ("RCFE") operating at
                                                                                                   at 330
                                                                                                      330
   28
   28    N. Hayworth
         N. Hayworth Avenue,
                     Avenue, Los Angeles, CA
                             Los Angeles, CA 90048.
                                             90048.


                                                        6
                                                        6
                                              COMPLAINT FOR
                                              COMPLAINT FOR DAMAGES
                                                            DAMAGES
                                                                                                   48
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 7 of 22 Page ID #:49




    1
    1        18. SILVERADO
             18. SILVERADO SENIOR
                           SENIOR LIVING
                                  LIVING -- BEVERLY
                                            BEVERLY PLACE
                                                    PLACE is part of
                                                          is part of the
                                                                     the Silverado brand —
                                                                         Silverado brand – aa
    2
    2    national chain
         national       operating facilities
                  chain operating            in seven
                                  facilities in seven states:
                                                      states: California,
                                                              California, Illinois,
                                                                          Illinois, Texas, Utah, Virginia,
                                                                                    Texas, Utah, Virginia,
    3
    3    Washington, Wisconsin,
         Washington, Wisconsin, twenty
                                twenty of
                                       of which
                                          which locations
                                                locations are
                                                          are in
                                                              in California.
                                                                 California. Silverado boasts "world-
                                                                             Silverado boasts “world-
    4
    4    class care
         class care that
                    that is
                         is recognized
                            recognized worldwide
                                       worldwide for
                                                 for an
                                                     an approach
                                                        approach blending
                                                                 blending compassion
                                                                          compassion and
                                                                                     and clinical
                                                                                         clinical
    55   excellence” 2 for
         excellence"2      its residents,
                       for its residents, promising
                                          promising to
                                                    to provide
                                                       provide "appropriate
                                                               “appropriate levels
                                                                            levels of
                                                                                   of care,
                                                                                      care, amenities
                                                                                            amenities and
                                                                                                      and
    66   programming to
         programming to maximize
                        maximize quality
                                 quality of
                                         of life
                                            life and
                                                 and provide
                                                     provide the
                                                             the highest
                                                                 highest levels
                                                                         levels of
                                                                                of dignity possible.” 3
                                                                                   dignity possible."3
    7
    7        19. Defendant SILVERADO
             19. Defendant SILVERADO SENIOR
                                     SENIOR LIVING,
                                            LIVING, INC.:
                                                    INC.: Upon
                                                          Upon information
                                                               information and
                                                                           and belief,
                                                                               belief,
    88   SILVERADO
         SILVERADO SENIOR
                   SENIOR LIVING, INC. is
                          LIVING, INC. is and
                                          and was
                                              was at
                                                  at all
                                                     all times
                                                         times relevant
                                                               relevant herein,
                                                                        herein, the
                                                                                the parent
                                                                                    parent
    99   corporation of
         corporation of the
                        the Silverado enterprise. SILVERADO
                            Silverado enterprise. SILVERADO SENIOR LIVING, INC.
                                                            SENIOR LIVING, INC. exercises
                                                                                exercises control
                                                                                          control
   10
   10    over the
         over the management
                  management and
                             and policies
                                 policies of
                                          of the
                                             the facilities
                                                 facilities in
                                                            in the
                                                               the Silverado chain in
                                                                   Silverado chain in California
                                                                                      California and
                                                                                                 and other
                                                                                                     other
   11
   11    states. SILVERADO
         states. SILVERADO SENIOR
                           SENIOR LIVING,
                                  LIVING, INC. controls the
                                          INC. controls the provision
                                                            provision of
                                                                      of administrative,
                                                                         administrative, legal
                                                                                         legal

   12
   12    services, and
         services, and risk management services
                       risk management services to
                                                to each
                                                   each of
                                                        of its
                                                           its facilities,
                                                               facilities, including
                                                                           including SILVERADO
                                                                                     SILVERADO SENIOR
                                                                                               SENIOR

   13
   13    LIVING
         LIVING -- BEVERLY
                   BEVERLY PLACE.
                           PLACE.
   14
   14        20. RCFE LICENSEE
             20. RCFE LICENSEE Duties:
                               Duties: An
                                       An RCFE
                                          RCFE licensee
                                               licensee is
                                                        is responsible
                                                           responsible for
                                                                       for compliance
                                                                           compliance with
                                                                                      with
   15
   15    licensing requirements and
         licensing requirements and the
                                    the organization,
                                        organization, management,
                                                      management, operation,
                                                                  operation, and
                                                                             and control
                                                                                 control of
                                                                                         of the
                                                                                            the RCFE
                                                                                                RCFE
   16
   16    facility.
         facility. The general duties
                   The general        of aa licensee
                               duties of             are set
                                            licensee are set forth in Title
                                                             forth in Title 22 of the
                                                                            22 of the California
                                                                                      California Code
                                                                                                 Code of
                                                                                                      of
   17
   17    Regulations, section
         Regulations, section 87100
                              87100 et      Certain duties
                                       seq. Certain
                                    et seq.         duties are
                                                           are non-delegable
                                                               non-delegable including
                                                                             including the
                                                                                       the responsibility
                                                                                           responsibility
   18
   18    for compliance with
         for compliance with regulations
                             regulations and
                                         and the
                                             the management
                                                 management and
                                                            and control
                                                                control of
                                                                        of the
                                                                           the RCFE.
                                                                               RCFE. Delegation
                                                                                     Delegation of
                                                                                                of
   19
   19    authority by
         authority by aa licensee
                         licensee shall
                                  shall not
                                        not diminish
                                            diminish the
                                                     the responsibility
                                                         responsibility of
                                                                        of the
                                                                           the licensee.
                                                                               licensee. Therefore, even
                                                                                         Therefore, even

   20
   20    where aa licensee
         where    licensee delegates
                           delegates operational
                                     operational control
                                                 control to
                                                         to another
                                                            another person
                                                                    person or
                                                                           or entity,
                                                                              entity, that
                                                                                      that licensee
                                                                                           licensee remains
                                                                                                    remains
   21
   21    directly liable
         directly liable for
                         for management,
                             management, operation,
                                         operation, and
                                                    and control
                                                        control of
                                                                of the
                                                                   the facility.
                                                                       facility. (Cal.
                                                                                 (Cal. Code
                                                                                       Code Regs.,
                                                                                            Regs., tit.
                                                                                                   tit. 22,
                                                                                                        22, §
                                                                                                            §
   22
   22    87205.)
         87205.)

   23
   23        21. RCFEs
             21. RCFEs are
                       are licensed
                           licensed and
                                    and inspected
                                        inspected by
                                                  by Department
                                                     Department of
                                                                of Social
                                                                   Social Services (DSS) Community
                                                                          Services (DSS) Community
   24
   24    Care Licensing.
         Care Licensing. RCFEs
                         RCFEs are
                               are non-medical
                                   non-medical facilities
                                               facilities and
                                                          and are
                                                              are not
                                                                  not required
                                                                      required to
                                                                               to have
                                                                                  have nurses,
                                                                                       nurses, certified
                                                                                               certified
   25
   25    nursing assistants,
         nursing assistants, or
                             or doctors on staff.
                                doctors on staff. These
                                                  These facilities are for
                                                        facilities are for people
                                                                           people who
                                                                                  who are
                                                                                      are unable
                                                                                          unable to
                                                                                                 to live by
                                                                                                    live by

   26
   26
   27
   27
         2
         2 Silverado Communities, Silverado,
           Silverado Communities,               <https://www.silverado.com/get-started/silverado-communities/> [as
                                     Silverado, <https://www.silverado.com/get-started/silverado-communities/> [as
         of Jun.
         of Jun. 26,
                 26, 2020].
                     2020].
   28
   28
         3
           Are There
         3 Are        Limits to
                There Limits to the
                                the Care  Silverado Can
                                    Care Silverado       Provide, Silverado,
                                                    Can Provide,             <https://www.silverado.com/memory-
                                                                  Silverado, <https://www.silverado.com/memory-
         care/are-there-limits-to-the-care-silverado-can-provide/> [as
         care/are-there-finnts-to-the-care-silverado-can-provideh    [as of Jun. 26,
                                                                         of Jun. 26, 2020].
                                                                                     2020].

                                                         77
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                       49
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 8 of 22 Page ID #:50




    1
    1    themselves and
         themselves and who
                        who need custodial care
                            need custodial care and
                                                and services,
                                                    services, but
                                                              but do not need
                                                                  do not      24-hour nursing
                                                                         need 24-hour nursing care.
                                                                                              care. The
                                                                                                    The

    2
    2    types of
         types of services
                  services usually
                           usually provided
                                   provided by
                                            by RCFEs
                                               RCFEs include
                                                     include room
                                                             room and
                                                                  and board,
                                                                      board, activities,
                                                                             activities, transportation,
                                                                                         transportation,
    3
    3    medication administration,
         medication administration, monitoring
                                    monitoring and
                                               and observation
                                                   observation for
                                                               for changes
                                                                   changes in
                                                                           in condition,
                                                                              condition, and
                                                                                         and ensuring
                                                                                             ensuring
    4
    4    access to
         access to medical
                   medical care.
                           care. RCFEs
                                 RCFEs must
                                       must meet
                                            meet care,
                                                 care, safety,
                                                       safety, and
                                                               and other
                                                                   other standards
                                                                         standards mandated
                                                                                   mandated by
                                                                                            by the
                                                                                               the
    55   State of California
         State of California in
                             in Health
                                Health &
                                       & Safety Code section
                                         Safety Code section 1569
                                                             1569 et
                                                                  et seq.
                                                                     seq. and
                                                                          and Title 22 of
                                                                              Title 22 of the
                                                                                          the California
                                                                                              California
    66   Code of
         Code of Regulations,
                 Regulations, section
                              section 87100
                                      87100 et
                                            et seq.
                                               seq.
    7
    7       22. SILVERADO
            22. SILVERADO SENIOR
                          SENIOR LIVING MANAGEMENT, INC.
                                 LIVING MANAGEMENT, INC. and
                                                         and SUBTENANT 330
                                                             SUBTENANT 330

    88   NORTH HAYWORTH
         NORTH HAYWORTH AVENUE,
                        AVENUE, LLC (as the
                                LLC (as the licenses) were subject
                                            licenses) were subject to
                                                                   to the
                                                                      the requirements of
                                                                          requirements of

    99   federal and state
         federal and state laws and regulations
                           laws and regulations that
                                                that govern
                                                     govern the
                                                            the operation
                                                                operation of
                                                                          of an
                                                                             an RCFE
                                                                                RCFE in
                                                                                     in California.
                                                                                        California. In
                                                                                                    In

   10
   10    connection with
         connection with its
                         its operation
                             operation of
                                       of SILVERADO
                                          SILVERADO SENIOR
                                                    SENIOR LIVING
                                                           LIVING -- BEVERLY
                                                                     BEVERLY PLACE,
                                                                             PLACE,
   11
   11    SILVERADO
         SILVERADO SENIOR
                   SENIOR LIVING MANAGEMENT, INC.
                          LIVING MANAGEMENT, INC. and
                                                  and SUBTENANT 330 NORTH
                                                      SUBTENANT 330 NORTH
   12
   12    HAYWORTH AVENUE,
         HAYWORTH AVENUE, LLC
                          LLC have
                              have aa substantial
                                      substantial and
                                                  and ongoing
                                                      ongoing caretaking and custodial
                                                              caretaking and custodial
   13
   13    relationship involving
         relationship           ongoing responsibility
                      involving ongoing responsibility for the basic
                                                       for the basic needs of its
                                                                     needs of its residents,
                                                                                  residents, including
                                                                                             including MS.
                                                                                                       MS.
   14
   14    APOTHAKER.
         APOTHAKER.

   15
   15       23. Defendant LOREN
            23. Defendant LOREN SHOOK:
                                SHOOK: Defendant
                                       Defendant LOREN
                                                 LOREN SHOOK is and
                                                       SHOOK is and at
                                                                    at all
                                                                       all relevant
                                                                           relevant times
                                                                                    times
   16
   16    was the
         was the President,
                 President, Chief
                            Chief Executive
                                  Executive Officer,
                                            Officer, and
                                                     and Chairman
                                                         Chairman of
                                                                  of the
                                                                     the Board
                                                                         Board at
                                                                               at SILVERADO
                                                                                  SILVERADO

   17
   17    SENIOR
         SENIOR LIVING MANAGEMENT, INC.
                LIVING MANAGEMENT, INC. He
                                        He is also aa director
                                           is also    director and
                                                               and managing
                                                                   managing agent
                                                                            agent of
                                                                                  of
   18
   18    SILVERADO
         SILVERADO SENIOR
                   SENIOR LIVING, INC.
                          LIVING, INC.

   19
   19       24. Defendant JASON
            24. Defendant       RUSSO: At
                          JASON RUSSO: At all
                                          all times
                                              times relevant
                                                    relevant herein,
                                                             herein, JASON
                                                                     JASON RUSSO was the
                                                                           RUSSO was the
   20
   20    Certified Administrator
         Certified Administrator of
                                 of SILVERADO
                                    SILVERADO SENIOR
                                              SENIOR LIVING
                                                     LIVING -- BEVERLY
                                                               BEVERLY PLACE.
                                                                       PLACE. An
                                                                              An
   21
   21    administrator is
         administrator is the
                          the person
                              person designated by the
                                     designated by the licensee to act
                                                       licensee to act on
                                                                       on behalf
                                                                          behalf of
                                                                                 of the
                                                                                    the licensee
                                                                                        licensee in
                                                                                                 in the
                                                                                                    the
   22
   22    overall management
         overall management of
                            of the
                               the facility.
                                   facility. (Cal.
                                             (Cal. Code
                                                   Code Regs.,
                                                        Regs., tit.
                                                               tit. 22,
                                                                    22, §
                                                                        § 87101(a)(1).)
                                                                          87101(a)(1).) All
                                                                                        All RCFE
                                                                                            RCFE facilities
                                                                                                 facilities
   23
   23    are required
         are required to
                      to have
                         have aa certified
                                 certified administrator.
                                           administrator. (Cal.
                                                          (Cal. Code
                                                                Code Regs.,
                                                                     Regs., tit.
                                                                            tit. 22,
                                                                                 22, §
                                                                                     § 87405.)
                                                                                       87405.) That
                                                                                               That
   24
   24    administrator shall
         administrator shall have
                             have sufficient
                                  sufficient freedom
                                             freedom from
                                                     from other
                                                          other responsibilities
                                                                responsibilities and
                                                                                 and shall
                                                                                     shall be
                                                                                           be on
                                                                                              on the
                                                                                                 the
   25
   25    premises aa sufficient
         premises    sufficient number
                                number of
                                       of hours
                                          hours to
                                                to permit
                                                   permit adequate
                                                          adequate attention
                                                                   attention to
                                                                             to management
                                                                                management and
                                                                                           and
   26
   26    administration of
         administration of the
                           the facility.
                               facility. The administrator must
                                         The administrator must meet
                                                                meet certain minimum qualifications
                                                                     certain minimum qualifications

   27
   27    including, but
         including, but not
                        not limited
                            limited to,
                                    to, knowledge
                                        knowledge of
                                                  of the
                                                     the requirements
                                                         requirements for providing care
                                                                      for providing care and
                                                                                         and supervision
                                                                                             supervision
   28
   28    appropriate to
         appropriate to residents
                        residents and
                                  and knowledge
                                      knowledge of
                                                of and
                                                   and ability
                                                       ability to
                                                               to conform
                                                                  conform to
                                                                          to the
                                                                             the applicable
                                                                                 applicable laws, rules
                                                                                            laws, rules


                                                        8
                                                        8
                                              COMPLAINT FOR
                                              COMPLAINT FOR DAMAGES
                                                            DAMAGES
                                                                                                   50
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 9 of 22 Page ID #:51




    11   and regulations
         and regulations governing
                         governing RCFEs.
                                   RCFEs. An
                                          An administrator
                                             administrator has
                                                           has to
                                                               to complete
                                                                  complete aa 40-hour
                                                                              40-hour training
                                                                                      training course
                                                                                               course
    22   which includes
         which includes classroom
                        classroom instruction
                                  instruction on
                                              on the
                                                 the laws,
                                                     laws, regulations,
                                                           regulations, policies
                                                                        policies and
                                                                                 and procedural
                                                                                     procedural standards
                                                                                                standards
    3
    3    impacting operations
         impacting operations of
                              of an
                                 an RCFE,
                                    RCFE, and
                                          and more
                                              more specifically,
                                                   specifically, admission,
                                                                 admission, retention and assessment
                                                                            retention and assessment
    4
    4    procedures. This
         procedures. This includes
                          includes instruction
                                   instruction on
                                               on the
                                                  the laws
                                                      laws and
                                                           and regulations
                                                               regulations governing
                                                                           governing restricted
                                                                                     restricted and
                                                                                                and
    55   prohibited conditions,
         prohibited conditions, assessment
                                assessment and
                                           and documentation
                                               documentation of
                                                             of changes
                                                                changes of
                                                                        of condition,
                                                                           condition, and
                                                                                      and ensuring
                                                                                          ensuring that
                                                                                                   that
    66   aa facility
            facility only
                     only accepts
                          accepts and
                                  and retains
                                      retains residents
                                              residents whose
                                                        whose needs
                                                              needs can
                                                                    can be
                                                                        be met
                                                                           met in
                                                                               in the
                                                                                  the facility.
                                                                                      facility. The
                                                                                                The
    7
    7    administrator has
         administrator has the
                           the responsibility and authority
                               responsibility and authority to
                                                            to carry out facility
                                                               carry out          policies consistent
                                                                         facility policies consistent with
                                                                                                      with the
                                                                                                           the
    88   laws and regulations
         laws and regulations governing
                              governing RCFEs,
                                        RCFEs, including
                                               including admission,
                                                         admission, retention
                                                                    retention and
                                                                              and assessment
                                                                                  assessment
    99   procedures. Further
         procedures. Further an
                             an administrator
                                administrator of
                                              of an
                                                 an RCFE
                                                    RCFE has
                                                         has the
                                                             the responsibility
                                                                 responsibility to
                                                                                to administer
                                                                                   administer the
                                                                                              the facility
                                                                                                  facility
   10
   10    in accordance
         in accordance with
                       with regulations
                            regulations and
                                        and established
                                            established policies
                                                        policies and
                                                                 and programs
                                                                     programs and
                                                                              and to
                                                                                  to provide
                                                                                     provide or
                                                                                             or ensure
                                                                                                ensure
   11
   11    the provision
         the provision of
                       of services
                          services to
                                   to residents
                                      residents with
                                                with appropriate
                                                     appropriate regard
                                                                 regard for
                                                                        for the
                                                                            the resident's
                                                                                resident’s physical
                                                                                           physical and
                                                                                                    and
   12
   12    mental well-being
         mental well-being and
                           and needs,
                               needs, including those services
                                      including those services identified
                                                               identified in the residents’
                                                                          in the            preadmission
                                                                                 residents' preadmission
   13
   13    appraisal. These
         appraisal.       are well
                    These are well recognized
                                   recognized administrator
                                              administrator qualifications
                                                            qualifications and
                                                                           and responsibilities,
                                                                               responsibilities, set
                                                                                                 set forth
                                                                                                     forth
   14
   14    in Cal.
         in Cal. Code
                 Code Regs.,
                      Regs., tit.
                             tit. 22,
                                  22, §§
                                      §§ 87405
                                         87405 and
                                               and 87406.
                                                   87406. According
                                                          According to
                                                                    to SILVERADO
                                                                       SILVERADO SENIOR
                                                                                 SENIOR LIVING
                                                                                        LIVING --
   15
   15    BEVERLY PLACE's
         BEVERLY PLACE’s website,
                         website, "The
                                  “The Administrator
                                       Administrator oversees
                                                     oversees and
                                                              and leads
                                                                  leads all
                                                                        all aspects
                                                                            aspects of
                                                                                    of the
                                                                                       the
   16
   16    community’s operations.
         community's operations. From
                                 From overseeing
                                      overseeing daily
                                                 daily functions,
                                                       functions, personnel
                                                                  personnel and
                                                                            and activities
                                                                                activities to
                                                                                           to spending
                                                                                              spending
   17
   17    time each
         time each day
                   day with
                       with residents
                            residents and
                                      and families,
                                          families, Administrators
                                                    Administrators are
                                                                   are truly
                                                                       truly involved
                                                                             involved in
                                                                                      in every
                                                                                         every part
                                                                                               part of
                                                                                                    of
   18
   18    making sure
         making sure their
                     their community
                           community delivers
                                     delivers topnotch care.” 4
                                              topnotch care."4
   19
   19        25. Unity
             25.       of Interest:
                 Unity of Interest: Defendants
                                    Defendants are
                                               are alter-egos
                                                   alter-egos of
                                                              of one
                                                                 one another
                                                                     another and
                                                                             and form
                                                                                 form part
                                                                                      part of
                                                                                           of aa single
                                                                                                 single
   20
   20    enterprise under
         enterprise under the
                          the Silverado brand. This
                              Silverado brand. This enterprise
                                                    enterprise is
                                                               is aa network
                                                                     network of
                                                                             of licensees, shell entities
                                                                                licensees, shell          and
                                                                                                 entities and
   21
   21    holding companies,
         holding            and management
                 companies, and management entities. Defendants, and
                                           entities. Defendants, and each of them,
                                                                     each of them, are
                                                                                   are commonly
                                                                                       commonly
   22
   22    owned and
         owned and controlled,
                   controlled, sharing
                               sharing common
                                       common officers,
                                              officers, directors,
                                                        directors, and
                                                                   and managing
                                                                       managing agents,
                                                                                agents, including
                                                                                        including
   23
   23    LOREN
         LOREN SHOOK, Matthew McQueen,
               SHOOK, Matthew McQueen, and
                                       and Thomas Croal. Defendants
                                           Thomas Croal. Defendants make
                                                                    make and
                                                                         and approve
                                                                             approve key
                                                                                     key
   24
   24    decisions concerning
         decisions concerning SILVERADO
                              SILVERADO SENIOR
                                        SENIOR LIVING
                                               LIVING -- BEVERLY
                                                         BEVERLY PLACE's
                                                                 PLACE’s day-to-day
                                                                         day-to-day
   25
   25    operations, such
         operations, such as
                          as policies,
                             policies, staffing
                                       staffing levels,
                                                levels, employee training, hiring
                                                        employee training, hiring and
                                                                                  and firing, budgets and
                                                                                      firing, budgets and
   26
   26
   27
   27
   28
   28
         4
         4Community   Team, Silverado,
          Community Team,              <https://www.silverado.com/memory-care/the-community-team/> [as
                            Silverado, <https://www.silverado.com/memory-care/the-community-team/> [as of
                                                                                                       of
         Dec. 7, 2020].
         Dec. 7, 2020].

                                                             99
                                              COMPLAINT FOR
                                              COMPLAINT FOR DAMAGES
                                                            DAMAGES
                                                                                                    51
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 10 of 22 Page ID #:52




     11   related issues,
          related issues, which
                          which decisions
                                decisions and
                                          and directives,
                                              directives, on
                                                          on information
                                                             information and
                                                                         and belief,
                                                                             belief, were
                                                                                     were made
                                                                                          made at
                                                                                               at the
                                                                                                  the
     22   direction of
          direction of and/or
                       and/or for
                              for the
                                  the benefit
                                      benefit of
                                              of SILVERADO
                                                 SILVERADO SENIOR LIVING, INC.
                                                           SENIOR LIVING, INC.
     3
     3        26. LOREN
              26. LOREN SHOOK and JASON
                        SHOOK and       RUSSO were
                                  JASON RUSSO were actively
                                                   actively engaged
                                                            engaged in
                                                                    in day-to-day
                                                                       day-to-day operations
                                                                                  operations of
                                                                                             of
     4
     4    SILVERADO
          SILVERADO SENIOR
                    SENIOR LIVING
                           LIVING -- BEVERLY
                                     BEVERLY PLACE.
                                             PLACE. They determined staffing
                                                    They determined staffing ratios
                                                                             ratios and
                                                                                    and
     55   made hiring,
          made         firing and
               hiring, firing and training
                                  training decisions.
                                           decisions. They were also
                                                      They were also in
                                                                     in charge of allocation
                                                                        charge of allocation of
                                                                                             of facility
                                                                                                facility
     66   resources, and
          resources, and set
                         set the
                             the facility's
                                 facility’s annual
                                            annual budget,
                                                   budget, including
                                                           including the
                                                                     the budget
                                                                         budget for personnel. They
                                                                                for personnel.      oversaw
                                                                                               They oversaw
     7
     7    pre-admission appraisals
          pre-admission appraisals and
                                   and deciding whether someone
                                       deciding whether someone could
                                                                could be
                                                                      be admitted
                                                                         admitted or
                                                                                  or retained
                                                                                     retained in
                                                                                              in the
                                                                                                 the
     88   facility based on
          facility based on licensing
                            licensing regulations,
                                      regulations, limitations on the
                                                   limitations on the types
                                                                      types of services provided,
                                                                            of services provided, limitations
                                                                                                  limitations
     99   on the
          on the types
                 types of
                       of residents
                          residents who
                                    who can
                                        can be
                                            be admitted
                                               admitted or
                                                        or retained,
                                                           retained, and
                                                                     and limitations
                                                                         limitations in
                                                                                     in numbers
                                                                                        numbers and
                                                                                                and
    10
    10    qualifications in
          qualifications    staff.
                         in staff.
    11
    11        27. Defendants,
              27. Defendants, and
                              and each
                                  each of
                                       of them,
                                          them, were
                                                were jointly
                                                     jointly responsible
                                                             responsible to
                                                                         to ensure
                                                                            ensure that
                                                                                   that SILVERADO
                                                                                        SILVERADO
    12
    12    SENIOR LIVING -- BEVERLY
          SENIOR LIVING    BEVERLY PLACE
                                   PLACE is
                                         is and
                                            and was
                                                was operated
                                                    operated in
                                                             in full
                                                                full compliance with federal
                                                                     compliance with         and
                                                                                     federal and
    13
    13    state laws
          state      and regulations
                laws and regulations governing operation of
                                     governing operation of aa RCFE,
                                                               RCFE, and
                                                                     and for
                                                                         for all
                                                                             all aspects
                                                                                 aspects of
                                                                                         of the
                                                                                            the organization,
                                                                                                organization,
    14
    14    management, operation
          management, operation and
                                and control
                                    control of
                                            of SILVERADO
                                               SILVERADO SENIOR LIVING -- BEVERLY
                                                         SENIOR LIVING    BEVERLY PLACE.
                                                                                  PLACE.
    15
    15        28. Upon
              28. Upon information
                       information and
                                   and belief,
                                       belief, Defendants
                                               Defendants siphon
                                                          siphon funds
                                                                 funds and
                                                                       and assets
                                                                           assets away
                                                                                  away from their
                                                                                       from their
    16
    16    facilities, including SILVERADO
          facilities, including SILVERADO SENIOR
                                          SENIOR LIVING
                                                 LIVING -- BEVERLY
                                                           BEVERLY PLACE,
                                                                   PLACE, through
                                                                          through payment
                                                                                  payment of
                                                                                          of
    17
    17    management fees
          management fees and
                          and other
                              other related-party
                                    related-party transactions.
                                                  transactions. Defendants
                                                                Defendants indemnify, guarantee and
                                                                           indemnify, guarantee and
    18
    18    subsidize one
          subsidize one another
                        another and
                                and divert
                                    divert money
                                           money that
                                                 that should
                                                      should be
                                                             be going
                                                                going to
                                                                      to resident
                                                                         resident care
                                                                                  care into
                                                                                       into the
                                                                                            the pockets
                                                                                                pockets of
                                                                                                        of
    19
    19    their owners.
          their owners.
    20
    20        29. Injustice
              29.           will result
                  Injustice will result if the Court
                                        if the Court does
                                                     does not disregard the
                                                          not disregard the fiction of the
                                                                            fiction of the separate
                                                                                           separate entities.
                                                                                                    entities. ..
    21
    21    Defendants’ fractured
          Defendants'           ownership and
                      fractured ownership and management
                                              management structure
                                                         structure is
                                                                   is deliberately
                                                                      deliberately constructed
                                                                                   constructed in
                                                                                               in order
                                                                                                  order
    22
    22    to shield
          to shield themselves
                    themselves from
                               from liability and to
                                    liability and to carry
                                                     carry out
                                                           out their
                                                               their single
                                                                     single enterprise with financial
                                                                            enterprise with financial
    23
    23    impunity. Defendants
          impunity. Defendants deliberately
                               deliberately conceal
                                            conceal and
                                                    and misrepresent
                                                        misrepresent the
                                                                     the identity
                                                                         identity of
                                                                                  of the
                                                                                     the responsible
                                                                                         responsible
    24
    24    ownership, management,
          ownership, management, and
                                 and financial
                                     financial interests
                                               interests of
                                                         of SILVERADO
                                                            SILVERADO SENIOR LIVING --
                                                                      SENIOR LIVING
    25
    25    BEVERLY PLACE
          BEVERLY PLACE in
                        in order
                           order to
                                 to hide
                                    hide the
                                         the flow
                                             flow of
                                                  of money
                                                     money and
                                                           and try
                                                               try to
                                                                   to evade
                                                                      evade responsibility
                                                                            responsibility for
                                                                                           for their
                                                                                               their
    26
    26    misconduct. If
          misconduct. If Defendants
                         Defendants are
                                    are not
                                        not treated
                                            treated as
                                                    as aa single
                                                          single enterprise
                                                                 enterprise or
                                                                            or alter
                                                                               alter egos
                                                                                     egos of
                                                                                          of each
                                                                                             each other,
                                                                                                  other, aa
    27
    27    severe injustice
          severe injustice will
                           will result.
                                result.
    28
    28


                                                          10
                                                          10
                                                COMPLAINT FOR
                                                COMPLAINT FOR DAMAGES
                                                              DAMAGES
                                                                                                        52
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 11 of 22 Page ID #:53




     11       30. Advance Knowledge/Authorization/Ratification:
              30. Advance                                       Because of
                          Knowledge/Authorization/Ratification: Because of the
                                                                           the unity
                                                                               unity of
                                                                                     of interest
                                                                                        interest and
                                                                                                 and
     22   common ownership
          common ownership and control alleged
                           and control alleged herein,
                                               herein, the
                                                       the acts
                                                           acts of
                                                                of the
                                                                   the LICENSEES were done
                                                                       LICENSEES were done pursuant
                                                                                           pursuant
     3
     3    to policies,
          to policies, practices,
                       practices, procedures,
                                  procedures, written
                                              written or
                                                      or otherwise,
                                                         otherwise, established
                                                                    established and
                                                                                and implemented
                                                                                    implemented by
                                                                                                by and
                                                                                                   and with
                                                                                                       with
     4
     4    the advance
          the advance knowledge,
                      knowledge, acquiescence
                                 acquiescence or
                                              or subsequent
                                                 subsequent ratification
                                                            ratification of
                                                                         of SILVERADO
                                                                            SILVERADO SENIOR
                                                                                      SENIOR
     55   LIVING,
          LIVING, INC., LOREN SHOOK,
                  INC., LOREN SHOOK, JASON RUSSO and/or
                                     JASON RUSSO and/or Defendants'
                                                        Defendants’ officers,
                                                                    officers, directors and
                                                                              directors and
     66   managing agents.
          managing agents.
     7
     7        31. LOREN
              31. LOREN SHOOK personally engaged
                        SHOOK personally         in policy-making
                                         engaged in policy-making at
                                                                  at SILVERADO
                                                                     SILVERADO SENIOR
                                                                               SENIOR
     88   LIVING
          LIVING -- BEVERLY
                    BEVERLY PLACE
                            PLACE including, but not
                                  including, but not limited to, the
                                                     limited to, the visitation
                                                                     visitation ban
                                                                                ban and
                                                                                    and the
                                                                                        the ban
                                                                                            ban on
                                                                                                on
     99   outside private
          outside private duty
                          duty companions.
                               companions. On
                                           On information
                                              information and
                                                          and belief,
                                                              belief, LOREN
                                                                      LOREN SHOOK also personally
                                                                            SHOOK also personally
    10
    10    adopted, approved
          adopted, approved and
                            and ratified
                                ratified the
                                         the decision
                                             decision to
                                                      to admit
                                                         admit Patient
                                                               Patient Zero
                                                                       Zero with
                                                                            with knowledge
                                                                                 knowledge he
                                                                                           he came
                                                                                              came from
                                                                                                   from
    11
    11    an area
          an area of
                  of outbreak
                     outbreak in New York
                              in New York and
                                          and knowing he was
                                              knowing he was not
                                                             not properly
                                                                 properly screened
                                                                          screened and
                                                                                   and isolated
                                                                                       isolated and
                                                                                                and
    12
    12    knowing his
          knowing his workers
                      workers were
                              were not
                                   not adequately
                                       adequately protected
                                                  protected from disease if
                                                            from disease if he
                                                                            he brought
                                                                               brought the
                                                                                       the coronavirus
                                                                                           coronavirus
    13
    13    with him across
          with him across the
                          the country.
                              country.
    14
    14        32. Defendants'
              32. Defendants’ officers,
                              officers, directors
                                        directors and
                                                  and managing
                                                      managing agents,
                                                               agents, and
                                                                       and each
                                                                           each of
                                                                                of their
                                                                                   their tortious
                                                                                         tortious acts
                                                                                                  acts and
                                                                                                       and
    15
    15    omissions, as
          omissions, as alleged
                        alleged herein,
                                herein, were
                                        were done
                                             done in
                                                  in concert
                                                     concert and
                                                             and with
                                                                 with each
                                                                      each other
                                                                           other and pursuant to
                                                                                 and pursuant to aa
    16
    16    common design
          common design and
                        and agreement
                            agreement to
                                      to accomplish
                                         accomplish aa particular
                                                       particular result,
                                                                  result, namely
                                                                          namely maximizing
                                                                                 maximizing profits
                                                                                            profits
    17
    17    from the operation
          from the operation of
                             of the
                                the FACILITY.
                                    FACILITY. Defendants'
                                              Defendants’ officers,
                                                          officers, directors
                                                                    directors and managing agents
                                                                              and managing agents and
                                                                                                  and
    18
    18    each of
          each of them
                  them implemented
                       implemented aa business
                                      business plan
                                               plan to
                                                    to underfund,
                                                       underfund, understaff,
                                                                  understaff, undertrain,
                                                                              undertrain, and
                                                                                          and under-
                                                                                              under-
    19
    19    supervise the
          supervise the staff
                        staff at
                              at the
                                 the FACILITY.
                                     FACILITY.
    20
    20        33. Plaintiffs'
              33. Plaintiffs' injuries arise out
                              injuries arise out of
                                                 of the
                                                    the organization,
                                                        organization, management,
                                                                      management, operation,
                                                                                  operation, and
                                                                                             and control
                                                                                                 control of
                                                                                                         of
    21
    21    SILVERADO
          SILVERADO SENIOR
                    SENIOR LIVING
                           LIVING -- BEVERLY
                                     BEVERLY PLACE
                                             PLACE by
                                                   by Defendants
                                                      Defendants in their capacity
                                                                 in their          as
                                                                          capacity as
    22
    22    owner/operators/managers. Defendants,
          owner/operators/managers. Defendants, and
                                                and each
                                                    each of
                                                         of them,
                                                            them, therefore
                                                                  therefore share
                                                                            share joint
                                                                                  joint responsibility for
                                                                                        responsibility for
    23
    23    Plaintiffs' injuries.
          Plaintiffs' injuries.
    24
    24        34. Doe Allegations:
              34. Doe Allegations: To
                                   To the
                                      the extent
                                          extent any
                                                 any entity,
                                                     entity, person
                                                             person or
                                                                    or company
                                                                       company other
                                                                               other than
                                                                                     than the
                                                                                          the defendants
                                                                                              defendants
    25
    25    named herein
          named herein owned,
                       owned, operated,
                              operated, managed,
                                        managed, supervised,
                                                 supervised, controlled,
                                                             controlled, maintained,
                                                                         maintained, or
                                                                                     or were
                                                                                        were otherwise
                                                                                             otherwise
    26
    26    responsible for
          responsible     the business
                      for the business activities
                                       activities of
                                                  of SILVERADO
                                                     SILVERADO SENIOR LIVING -- BEVERLY
                                                               SENIOR LIVING    BEVERLY PLACE,
                                                                                        PLACE,
    27
    27    the identity
          the identity of
                       of such
                          such persons
                               persons or
                                       or entities
                                          entities are
                                                   are unknown
                                                       unknown to
                                                               to Plaintiffs
                                                                  Plaintiffs and
                                                                             and Plaintiffs
                                                                                 Plaintiffs will
                                                                                            will seek
                                                                                                 seek leave
                                                                                                      leave to
                                                                                                            to
    28
    28    amend when
          amend when those
                     those identities
                           identities are
                                      are ascertained.
                                          ascertained. Plaintiffs
                                                       Plaintiffs sue
                                                                  sue those
                                                                      those persons/entities
                                                                            persons/entities as
                                                                                             as DOES
                                                                                                DOES 11


                                                         11
                                                         11
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                    53
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 12 of 22 Page ID #:54




     11   through 10.
          through 10. Plaintiffs
                      Plaintiffs are
                                 are informed
                                     informed and
                                              and believe,
                                                  believe, and
                                                           and thereon
                                                               thereon allege,
                                                                       allege, that
                                                                               that each of the
                                                                                    each of the defendants
                                                                                                defendants
     22   designated as
          designated as aa DOE
                           DOE is
                               is responsible
                                  responsible in
                                              in some
                                                 some manner
                                                      manner for the events
                                                             for the events and
                                                                            and happenings
                                                                                happenings herein
                                                                                           herein
     3
     3    referred to
          referred to and
                      and thereby
                          thereby legally
                                  legally caused
                                          caused the
                                                 the injuries
                                                     injuries and
                                                              and damages
                                                                  damages herein
                                                                          herein alleged.
                                                                                 alleged. Such DOES
                                                                                          Such DOES
     4
     4    would include
          would include officers,
                        officers, directors,
                                  directors, controlling
                                             controlling shareholders,
                                                         shareholders, partners,
                                                                       partners, parent
                                                                                 parent and/or
                                                                                        and/or sister
                                                                                               sister
     55   companies, governing
          companies, governing board
                               board members,
                                     members, and
                                              and persons
                                                  persons in
                                                          in de  facto control
                                                             de facto          of healthcare,
                                                                       control of healthcare, operators,
                                                                                              operators,
     66   or employees
          or employees of
                       of SILVERADO
                          SILVERADO SENIOR LIVING -- BEVERLY
                                    SENIOR LIVING    BEVERLY PLACE.
                                                             PLACE.
     7
     7       35. On
             35. On information and belief,
                    information and belief, DOES
                                            DOES 11
                                                 11 through
                                                    through 20
                                                            20 may
                                                               may be
                                                                   be staff
                                                                      staff or
                                                                            or contracted
                                                                               contracted personnel
                                                                                          personnel of
                                                                                                    of
     88   SILVERADO
          SILVERADO SENIOR
                    SENIOR LIVING
                           LIVING -- BEVERLY
                                     BEVERLY PLACE,
                                             PLACE, including
                                                    including physicians,
                                                              physicians, physician's
                                                                          physician's
     99   assistants, nurse
          assistants, nurse practitioners,
                            practitioners, licensed
                                           licensed nurses,
                                                    nurses, aides,
                                                            aides, social
                                                                   social workers,
                                                                          workers, business
                                                                                   business office
                                                                                            office personnel,
                                                                                                   personnel,
    10
    10    or other
          or other administrative
                   administrative or
                                  or clinical
                                     clinical personnel
                                              personnel including persons directly
                                                        including persons directly or
                                                                                   or indirectly responsible
                                                                                      indirectly responsible
    11
    11    for provision of
          for provision of care,
                           care, persons
                                 persons having
                                         having made
                                                made representations
                                                     representations or
                                                                     or warranties
                                                                        warranties to
                                                                                   to Plaintiffs,
                                                                                      Plaintiffs, and
                                                                                                  and
    12
    12    persons acting
          persons acting in
                         in concert
                            concert with
                                    with other
                                         other Defendants.
                                               Defendants. The identities of
                                                           The identities of such
                                                                             such persons
                                                                                  persons or
                                                                                          or entities are
                                                                                             entities are
    13
    13    unknown to
          unknown to Plaintiffs
                     Plaintiffs and
                                and Plaintiffs
                                    Plaintiffs will
                                               will seek
                                                    seek leave to amend
                                                         leave to amend when
                                                                        when those
                                                                             those identities
                                                                                   identities are
                                                                                              are
    14
    14    ascertained. Plaintiffs
          ascertained. Plaintiffs are
                                  are informed
                                      informed and
                                               and believe,
                                                   believe, and
                                                            and thereon
                                                                thereon allege,
                                                                        allege, that
                                                                                that each of the
                                                                                     each of the defendants
                                                                                                 defendants
    15
    15    designated as
          designated as aa DOE
                           DOE is
                               is responsible
                                  responsible in
                                              in some
                                                 some manner
                                                      manner for the events
                                                             for the events and
                                                                            and happenings
                                                                                happenings herein
                                                                                           herein
    16
    16    referred to
          referred    and thereby
                   to and thereby legally
                                  legally caused
                                          caused the
                                                 the injuries
                                                     injuries and
                                                              and damages
                                                                  damages herein
                                                                          herein alleged.
                                                                                 alleged.
    17
    17       36. On
             36. On information and belief,
                    information and belief, DOES
                                            DOES 21
                                                 21 through
                                                    through 25
                                                            25 include
                                                               include persons
                                                                       persons directly
                                                                               directly or
                                                                                        or indirectly
                                                                                           indirectly
    18
    18    responsible for
          responsible     provision of
                      for provision of care
                                       care to
                                            to MS. APOTHAKER, including
                                               MS. APOTHAKER, including but
                                                                        but not
                                                                            not limited to physicians,
                                                                                limited to physicians,
    19
    19    medical groups,
          medical groups, managed
                          managed care
                                  care organizations,
                                       organizations, acute
                                                      acute care
                                                            care hospitals,
                                                                 hospitals, home
                                                                            home health
                                                                                 health agencies,
                                                                                        agencies, visiting
                                                                                                  visiting
    20
    20    nurses, therapists,
          nurses, therapists, or
                              or other
                                 other ancillary
                                       ancillary care
                                                 care providers
                                                      providers who
                                                                who saw,
                                                                    saw, examined, evaluated, observed
                                                                         examined, evaluated, observed or
                                                                                                       or
    21
    21    treated or
          treated or failed
                     failed to
                            to treat
                               treat MS.
                                     MS. APOTHAKER
                                         APOTHAKER and/or
                                                   and/or persons
                                                          persons having
                                                                  having made
                                                                         made representations
                                                                              representations or
                                                                                              or
    22
    22    warranties to
          warranties to or
                        or from the Department
                           from the Department of
                                               of Social
                                                  Social Services, the Department
                                                         Services, the Department of
                                                                                  of Public
                                                                                     Public Health,
                                                                                            Health, the
                                                                                                    the
    23
    23    Long
          Long Term Care Ombudsman,
               Term Care Ombudsman, Adult
                                    Adult Protective
                                          Protective Services, Cedars Sinai
                                                     Services, Cedars       Medical Center,
                                                                      Sinai Medical Center,
    24
    24    SILVERADO
          SILVERADO SENIOR
                    SENIOR LIVING
                           LIVING -- BEVERLY
                                     BEVERLY PLACE,
                                             PLACE, and/or
                                                    and/or anyone
                                                           anyone purporting
                                                                  purporting to
                                                                             to act
                                                                                act on
                                                                                    on
    25
    25    behalf of
          behalf of or
                    or concert
                       concert with
                               with these
                                    these persons
                                          persons or
                                                  or entities.
                                                     entities. The
                                                               The identities of such
                                                                   identities of such persons
                                                                                      persons or
                                                                                              or entities
                                                                                                 entities are
                                                                                                          are
    26
    26    unknown Plaintiffs
          unknown Plaintiffs and
                             and Plaintiffs
                                 Plaintiffs will
                                            will seek
                                                 seek leave
                                                      leave to
                                                            to amend
                                                               amend when
                                                                     when those
                                                                          those identities are ascertained.
                                                                                identities are ascertained.
    27
    27    Plaintiffs are
          Plaintiffs are informed
                         informed and
                                  and believe,
                                      believe, and
                                               and thereon
                                                   thereon allege,
                                                           allege, that
                                                                   that each of the
                                                                        each of the defendants
                                                                                    defendants designated as
                                                                                               designated as
    28
    28


                                                         12
                                                         12
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                     54
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 13 of 22 Page ID #:55




     11   DOE is
          DOE is responsible
                 responsible in
                             in some
                                some manner
                                     manner for
                                            for the
                                                the events
                                                    events and
                                                           and happenings
                                                               happenings herein
                                                                          herein referred
                                                                                 referred to
                                                                                          to and
                                                                                             and thereby
                                                                                                 thereby
     22   legally caused the
          legally caused the injuries
                             injuries and
                                      and damages
                                          damages herein
                                                  herein alleged.
                                                         alleged.
     3
     3                                       JURISDICTION AND
                                             JURISDICTION AND VENUE
                                                              VENUE
     4
     4        37. This
              37.      Court has
                  This Court has jurisdiction
                                 jurisdiction over
                                              over the
                                                   the cause
                                                       cause of
                                                             of action
                                                                action asserted.
                                                                       asserted.
     55       38. The
              38.     acts alleged
                  The acts alleged in
                                   in this
                                      this complaint
                                           complaint occurred
                                                     occurred in
                                                              in the
                                                                 the County
                                                                     County of
                                                                            of Los Angeles.
                                                                               Los Angeles.
     66       39. The
              39.     Defendants and
                  The Defendants and each
                                     each of
                                          of them
                                             them have
                                                  have sufficient
                                                       sufficient minimum
                                                                  minimum contacts
                                                                          contacts in
                                                                                   in California
                                                                                      California based
                                                                                                 based
     7
     7    on their
          on their residency
                   residency in
                             in California
                                California or
                                           or otherwise
                                              otherwise intentionally
                                                        intentionally avail
                                                                      avail themselves
                                                                            themselves of
                                                                                       of the
                                                                                          the California
                                                                                              California
     88   market though
          market though their
                        their provision
                              provision of
                                        of services
                                           services in the County
                                                    in the County of
                                                                  of Los Angeles, so
                                                                     Los Angeles, so as
                                                                                     as to
                                                                                        to render
                                                                                           render them
                                                                                                  them
     99   essentially at
          essentially at home
                         home in
                              in California
                                 California and
                                            and making
                                                making the
                                                       the exercise
                                                           exercise of
                                                                    of jurisdiction
                                                                       jurisdiction by
                                                                                    by the
                                                                                       the California
                                                                                           California courts
                                                                                                      courts
    10
    10    consistent with
          consistent with traditional
                          traditional notions
                                      notions of
                                              of fair play and
                                                 fair play and substantial
                                                               substantial justice.
                                                                           justice.
    11
    11        40. Venue
              40. Venue is
                        is proper
                           proper in
                                  in the
                                     the County
                                         County of
                                                of Los
                                                   Los Angeles
                                                       Angeles under
                                                               under Code
                                                                     Code of
                                                                          of Civil
                                                                             Civil Procedure
                                                                                   Procedure §
                                                                                             § 395(a)
                                                                                               395(a)
    12
    12    based on
          based on the
                   the facts, without limitation,
                       facts, without limitation, that this Court
                                                  that this Court is
                                                                  is aa court
                                                                        court of
                                                                              of competent jurisdiction, that
                                                                                 competent jurisdiction, that the
                                                                                                              the
    13
    13    defendants reside
          defendants reside in the County
                            in the County of
                                          of Los Angeles, and
                                             Los Angeles, and that
                                                              that all
                                                                   all of
                                                                       of the
                                                                          the events described occurred
                                                                              events described occurred in
                                                                                                        in
    14
    14    the County
          the County of
                     of Los
                        Los Angeles.
                            Angeles.
    15
    15                                         FACTUAL BACKGROUND
                                               FACTUAL BACKGROUND
    16
    16        A. Coronavirus
              A.             Background
                 Coronavirus Background
    17
    17        41. On
              41. On January
                     January 20,
                             20, 2020,
                                 2020, the
                                       the first case of
                                           first case of coronavirus
                                                         coronavirus infection
                                                                     infection in
                                                                               in the
                                                                                  the United
                                                                                      United States appeared.
                                                                                             States appeared.
    18
    18    On March
          On March 4,
                   4, 2020,
                      2020, California's
                            California’s Governor,
                                         Governor, Gavin
                                                   Gavin Newsom,
                                                         Newsom, declared
                                                                 declared aa state
                                                                             state of
                                                                                   of emergency
                                                                                      emergency in
                                                                                                in
    19
    19    California. On
          California. On the
                         the same
                             same day,
                                  day, the
                                       the Los
                                           Los Angeles
                                               Angeles County
                                                       County Board
                                                              Board of
                                                                    of Supervisors and the
                                                                       Supervisors and the Los Angeles
                                                                                           Los Angeles
    20
    20    County Department
          County Department of
                            of Public
                               Public Health
                                      Health similarly
                                             similarly declared
                                                       declared aa local
                                                                   local and
                                                                         and public
                                                                             public health
                                                                                    health emergency in
                                                                                           emergency in
    21
    21    the County
          the County of
                     of Los
                        Los Angeles.
                            Angeles. On
                                     On March
                                        March 7, 2020, Governor
                                              7, 2020, Governor Andrew
                                                                Andrew Cuomo
                                                                       Cuomo declared
                                                                             declared aa State of
                                                                                         State of
    22
    22    Emergency in the
          Emergency in the state
                           state of
                                 of New
                                    New York.
                                        York.
    23
    23        42. It
              42.    quickly became
                  It quickly became known that the
                                    known that the elderly,
                                                   elderly, and
                                                            and particularly
                                                                particularly those
                                                                             those with
                                                                                   with underlying
                                                                                        underlying health
                                                                                                   health
    24
    24    problems were
          problems were most
                        most vulnerable
                             vulnerable to
                                        to the
                                           the coronavirus.
                                               coronavirus. The
                                                            The CDC,
                                                                CDC, CDPH,
                                                                     CDPH, and
                                                                           and CDSS
                                                                               CDSS all
                                                                                    all put
                                                                                        put forth
                                                                                            forth
    25
    25    requirements and
          requirements and guidelines
                           guidelines for
                                      for nursing
                                          nursing homes
                                                  homes and
                                                        and assisted
                                                            assisted living
                                                                     living providers/RCFEs
                                                                            providers/RCFEs to
                                                                                            to promptly
                                                                                               promptly
    26
    26    take reasonable
          take reasonable measures
                          measures to
                                   to protect
                                      protect their
                                              their patients
                                                    patients from
                                                             from exposure to the
                                                                  exposure to the coronavirus.
                                                                                  coronavirus. Such
                                                                                               Such
    27
    27    measures include
          measures include testing
                           testing of
                                   of residents
                                      residents and
                                                and employees, restricting visitors,
                                                    employees, restricting visitors, requiring
                                                                                     requiring employees
                                                                                               employees to
                                                                                                         to
    28
    28


                                                          13
                                                          13
                                                COMPLAINT FOR
                                                COMPLAINT FOR DAMAGES
                                                              DAMAGES
                                                                                                      55
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 14 of 22 Page ID #:56




     11   use face
          use face masks,
                   masks, gloves,
                          gloves, and
                                  and gowns,
                                      gowns, and
                                             and isolating
                                                 isolating employees
                                                           employees and
                                                                     and residents who are
                                                                         residents who are suspected
                                                                                           suspected or
                                                                                                     or
     22   known carriers
          known carriers of
                         of the
                            the virus.
                                virus.
     3
     3        43. Media
              43. Media coverage
                        coverage of
                                 of the
                                    the coronavirus
                                        coronavirus pandemic
                                                    pandemic was
                                                             was everywhere,
                                                                 everywhere, and
                                                                             and certain
                                                                                 certain parts
                                                                                         parts of
                                                                                               of the
                                                                                                  the
     4
     4    country and
          country and the
                      the world
                          world were
                                were thrust
                                     thrust to
                                            to the
                                               the forefront.
                                                   forefront. Starting in Wuhan,
                                                              Starting in Wuhan, China,
                                                                                 China, virus
                                                                                        virus coverage
                                                                                              coverage
     55   quickly shifted
          quickly shifted to
                          to Italy, where the
                             Italy, where the entire
                                              entire country was placed
                                                     country was placed on
                                                                        on lockdown on March
                                                                           lockdown on March 99 due
                                                                                                due to
                                                                                                    to an
                                                                                                       an
     66   exploding number
          exploding        of cases
                    number of       that left
                              cases that left Italy’s hospitals in
                                              Italy's hospitals in aa state
                                                                      state of
                                                                            of wartime triage. 5
                                                                               wartime triage.5
     7
     7        44. The
              44.     next global
                  The next global hotspot
                                  hotspot to
                                          to emerge
                                             emerge was
                                                    was New
                                                        New York.
                                                            York. On
                                                                  On March
                                                                     March 10,
                                                                           10, New
                                                                               New York
                                                                                   York ordered
                                                                                        ordered aa
     88   one-mile radius
          one-mile radius containment
                          containment zone
                                      zone in
                                           in Westchester
                                              Westchester County's
                                                          County's New
                                                                   New Rochelle
                                                                       Rochelle —
                                                                                – less
                                                                                  less than
                                                                                       than 20
                                                                                            20 miles
                                                                                               miles
     99   from Manhattan. On
          from Manhattan. On March
                             March 16,
                                   16, 2020,
                                       2020, Governor
                                             Governor Cuomo
                                                      Cuomo issued
                                                            issued an
                                                                   an executive
                                                                      executive order
                                                                                order closing
                                                                                      closing all
                                                                                              all
    10
    10    schools statewide,
          schools statewide, limiting
                             limiting recreational
                                      recreational and
                                                   and social
                                                       social gatherings
                                                              gatherings to
                                                                         to 50
                                                                            50 people,
                                                                               people, and
                                                                                       and closing
                                                                                           closing
    11
    11    restaurants, bars,
          restaurants, bars, movie
                             movie theaters,
                                   theaters, gyms and casinos.
                                             gyms and          On March
                                                      casinos. On March 17,
                                                                        17, 2020,
                                                                            2020, Mayor
                                                                                  Mayor Bill
                                                                                        Bill de
                                                                                             de Blasio
                                                                                                Blasio
    12
    12    announced that
          announced that the
                         the city
                             city should
                                  should prepare
                                         prepare for
                                                 for aa possible
                                                        possible shelter-in-place
                                                                 shelter-in-place order. By March
                                                                                  order. By March 18,
                                                                                                  18, the
                                                                                                      the
    13
    13    number of
          number of cases
                    cases in
                          in New
                             New York
                                 York statewide
                                      statewide had spiked to
                                                had spiked to 4,152.
                                                              4,152. On
                                                                     On March
                                                                        March 19,
                                                                              19, Mayor
                                                                                  Mayor Bill
                                                                                        Bill de
                                                                                             de Blasio
                                                                                                Blasio
    14
    14    reported "an
          reported “an explosion of cases
                       explosion of cases here in New
                                          here in New York
                                                      York City,"
                                                           City,” adding
                                                                  adding that
                                                                         that the
                                                                              the city
                                                                                  city has been ramping
                                                                                       has been ramping
    15
    15    up its
          up its testing
                 testing in
                         in recent days 6 On
                            recent days6  On March
                                             March 20,
                                                   20, Cuomo
                                                       Cuomo ordered
                                                             ordered all
                                                                     all nonessential
                                                                         nonessential businesses
                                                                                      businesses closed
                                                                                                 closed
    16
    16    statewide.
          statewide.
    17
    17        B. COVID-19
              B.          Precautions at
                 COVID-19 Precautions at SILVERADO
                                         SILVERADO SENIOR
                                                   SENIOR LIVING
                                                          LIVING -- BEVERLY
                                                                    BEVERLY PLACE
                                                                            PLACE
    18
    18        45. Meanwhile,
              45. Meanwhile, at
                             at SILVERADO
                                SILVERADO SENIOR
                                          SENIOR LIVING
                                                 LIVING -- BEVERLY
                                                           BEVERLY PLACE,
                                                                   PLACE, Defendants
                                                                          Defendants began
                                                                                     began
    19
    19    making representations
          making representations that
                                 that they
                                      they too
                                           too were
                                               were taking
                                                    taking the
                                                           the virus
                                                               virus seriously
                                                                     seriously and
                                                                               and implementing
                                                                                   implementing
    20
    20    precautions as
          precautions as recommended
                         recommended by
                                     by the
                                        the CDC
                                            CDC and
                                                and CDPH.
                                                    CDPH. On
                                                          On March
                                                             March 14,
                                                                   14, 2020,
                                                                       2020, residents
                                                                             residents at
                                                                                       at
    21
    21    SILVERADO
          SILVERADO SENIOR
                    SENIOR LIVING
                           LIVING -- BEVERLY
                                     BEVERLY PLACE
                                             PLACE received
                                                   received aa mass
                                                               mass email
                                                                    email from
                                                                          from JASON
                                                                               JASON
    22
    22    RUSSO limiting
          RUSSO          visitors and
                limiting visitors and requiring
                                      requiring strict
                                                strict screening
                                                       screening for
                                                                 for family members. The
                                                                     family members. The message
                                                                                         message stated:
                                                                                                 stated:
    23
    23
    24
    24
          5
            Mounk, The
          5 Mounk,      Extraordinary Decisions
                    The Extraordinary Decisions Facing
                                                Facing Italian Doctors, The
                                                       Italian Doctors,     Atlantic (Mar.
                                                                        The Atlantic (Mar. 11,
                                                                                           11, 2020)
                                                                                               2020)
    25
    25    <https://www.theatlantic.com/ideas/archive/2020/03/who-gets-hospital-bed/607807/> [as
          <https://www.theatlantic.com/ideas/archive/2020/03/who-gets-hospital-bed/607807/>   [as of
                                                                                                  of Nov.
                                                                                                     Nov. 19,
                                                                                                          19,
          2020].
          2020].
    26
    26
    27
    27
          6
          6Feuer, et
           Feuer,    al., Coronavirus:
                  et al.,              NYC has
                          Coronavirus: NYC     3,615 Confirmed
                                           has 3,615 Confirmed Cases,   Including an
                                                                 Cases, Including an Inmate
                                                                                     Inmate at
                                                                                            at Rikers
                                                                                               Rikers Island,
                                                                                                      Island,
          Mayor de
          Mayor de Blasio
                     Blasio Says, CNBC (Mar.
                            Says, CNBC  (Mar. 19,
                                              19, 2020
                                                  2020 <https://www.cnbc.com/2020/03/19/new-york-city-has-
                                                       <https://www.cnbc.com/2020/03/19/new-york-city-has-
    28
    28    3615-confirmed-coronavirus-cases-including-an-inmate-at-rikers-island-mayor-de-blasio-says.html> [as
          3615-confirmed-coronavirus-cases-including-an-inmate-at-tikers-island-mayor-de-blasio-says.html>    [as
          of Nov.
          of Nov. 19,
                  19, 2020].
                      2020].

                                                          14
                                                          14
                                                COMPLAINT FOR
                                                COMPLAINT FOR DAMAGES
                                                              DAMAGES
                                                                                                       56
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 15 of 22 Page ID #:57



                 [T]hrough an
                 [T]hrough   an enormous    abundance of
                                 enormous abundance        of caution
                                                               caution for   our residents
                                                                        for our  residents that
                                                                                            that our
                                                                                                 our families
                                                                                                      families
     11
                 postpone all
                 postpone  all visits
                               visits for the next
                                      for the next 22 weeks
                                                      weeks unless
                                                                 unless it
                                                                        it is
                                                                           is absolutely  necessary. We
                                                                              absolutely necessary.        are
                                                                                                      We are
     22          putting our
                 putting  our residents
                               residents at   significant risk
                                           at significant    risk by
                                                                   by exposing
                                                                      exposing them
                                                                                  them toto what
                                                                                            what may
                                                                                                   may come
                                                                                                         come
                 through the
                 through   the front
                                front door
                                       door with
                                             with aa visit.
                                                     visit. Our
                                                              Our goal   is to
                                                                   goal is  to reduce   exposure and
                                                                               reduce exposure    and we
                                                                                                       we can
                                                                                                           can
     3
     3           only do
                 only    that if
                      do that    we postpone
                              if we postpone the
                                               the visit.
                                                   visit. II do  appeal to
                                                             do appeal  to your
                                                                            your common
                                                                                 common sense
                                                                                           sense and
                                                                                                 and ask
                                                                                                       ask that
                                                                                                           that
                 you think
                 you think first
                            first about
                                  about the
                                        the safety
                                             safety of
                                                    of your
                                                       your loved     one and
                                                                loved one   and all
                                                                                 all the
                                                                                     the residents at Beverly
                                                                                         residents at Beverly
     4
     4
                 Place.
                 Place.
     55          (emphasis added)
                 (emphasis added)
     66      46. The
             46.     next day,
                 The next day, March
                               March 15,
                                     15, 2020,
                                         2020, JASON RUSSO sent
                                               JASON RUSSO sent out
                                                                out another
                                                                    another email
                                                                            email stating
                                                                                  stating that
                                                                                          that private
                                                                                               private
     7
     7    duty companions
          duty companions hired by families
                          hired by          were henceforth
                                   families were henceforth restricted.
                                                            restricted.
     88      C. Admission of
             C. Admission of Patient Zero
                             Patient Zero
     99      47. Meanwhile,
             47. Meanwhile, although
                            although SILVERADO
                                     SILVERADO SENIOR
                                               SENIOR LIVING
                                                      LIVING -- BEVERLY
                                                                BEVERLY PLACE
                                                                        PLACE closed
                                                                              closed its
                                                                                     its
    10
    10    doors to
          doors to family
                   family and
                          and friends
                              friends from
                                      from visiting,
                                           visiting, as
                                                     as of
                                                        of March
                                                           March 19,
                                                                 19, 2020,
                                                                     2020, Defendants
                                                                           Defendants were
                                                                                      were still
                                                                                           still allowing
                                                                                                 allowing
    11
    11    the admission
          the admission of
                        of new
                           new residents.
                               residents.
    12
    12       48. On
             48. On March
                    March 19,
                          19, 2020,
                              2020, Patient
                                    Patient Zero
                                            Zero was
                                                 was flown in from
                                                     flown in      New York
                                                              from New York City
                                                                            City and
                                                                                 and admitted
                                                                                     admitted to
                                                                                              to the
                                                                                                 the
    13
    13    independent wing
          independent wing of
                           of the
                              the facility.
                                  facility. No
                                            No isolation
                                               isolation measures
                                                         measures were
                                                                  were implemented
                                                                       implemented and
                                                                                   and Patient
                                                                                       Patient Zero
                                                                                               Zero was
                                                                                                    was
    14
    14    allowed to
          allowed to roam
                     roam freely throughout the
                          freely throughout the facility
                                                facility unattended.
                                                         unattended.
    15
    15       49. The
             49.     next day,
                 The next day, March
                               March 20,
                                     20, 2020,
                                         2020, Patient
                                               Patient Zero
                                                       Zero was
                                                            was sent
                                                                sent to
                                                                     to the
                                                                        the hospital
                                                                            hospital due
                                                                                     due to
                                                                                         to his
                                                                                            his symptoms.
                                                                                                symptoms.
    16
    16    The
          The following day, he
              following day, he tested
                                tested positive
                                       positive for
                                                for COVID-19,
                                                    COVID-19, unbeknownst
                                                              unbeknownst to
                                                                          to anyone
                                                                             anyone else
                                                                                    else at
                                                                                         at the
                                                                                            the facility.
                                                                                                facility.
    17
    17       50.
             50. SILVERADO DEFENDANTS concealed
                 SILVERADO DEFENDANTS concealed Patient
                                                Patient Zero's
                                                        Zero’s condition,
                                                               condition, and
                                                                          and the
                                                                              the fact that
                                                                                  fact that
    18
    18    Patient Zero
          Patient Zero had
                       had exposed
                           exposed other
                                   other residents
                                         residents at
                                                   at the
                                                      the facility.
                                                          facility. Meanwhile,
                                                                    Meanwhile, MR.
                                                                               MR. RUSSO
                                                                                   RUSSO and
                                                                                         and MR.
                                                                                             MR.
    19
    19    SHOOK continued to
          SHOOK continued to reassure
                             reassure residents
                                      residents and
                                                and their
                                                    their families
                                                          families that
                                                                   that they
                                                                        they were
                                                                             were doing
                                                                                  doing "everything
                                                                                        “everything in
                                                                                                    in
    20
    20    their power"
          their power” to
                       to manage
                          manage the
                                 the crisis
                                     crisis and
                                            and keep
                                                keep residents
                                                     residents safe.
                                                               safe. In
                                                                     In aa letter
                                                                           letter to
                                                                                  to families
                                                                                     families of
                                                                                              of SILVERADO
                                                                                                 SILVERADO
    21
    21    SENIOR LIVING -- BEVERLY
          SENIOR LIVING    BEVERLY PLACE
                                   PLACE residents
                                         residents dated
                                                   dated March
                                                         March 21,
                                                               21, 2020
                                                                   2020 and
                                                                        and emailed
                                                                            emailed around
                                                                                    around
    22
    22    7:14 PM, LOREN
          7:14 PM, LOREN SHOOK acknowledged: "We
                         SHOOK acknowledged: “We fully
                                                 fully understand
                                                       understand that
                                                                  that in
                                                                       in light
                                                                          light of
                                                                                of an
                                                                                   an
    23
    23    asymptomatic incubation
          asymptomatic incubation period
                                  period and
                                         and the
                                             the presence
                                                 presence of
                                                          of mild
                                                             mild and
                                                                  and asymptomatic
                                                                      asymptomatic disease
                                                                                   disease already
                                                                                           already
    24
    24    endemic in
          endemic in the
                     the larger
                         larger community,
                                community, COVID-19
                                           COVID-19 will
                                                    will get
                                                         get into
                                                             into our
                                                                  our memory
                                                                      memory care
                                                                             care communities."
                                                                                  communities.”
    25
    25    When he
          When he wrote
                  wrote this,
                        this, he
                              he already
                                 already knew
                                         knew Patient
                                              Patient Zero
                                                      Zero was
                                                           was positive,
                                                               positive, but
                                                                         but he
                                                                             he did
                                                                                did not
                                                                                    not share
                                                                                        share that.
                                                                                              that. He
                                                                                                    He
    26
    26    continues, "we
          continues, “we have
                         have and
                              and will
                                  will be
                                       be taking
                                          taking significant
                                                 significant precautions
                                                             precautions and
                                                                         and continuing
                                                                             continuing to
                                                                                        to make
                                                                                           make
    27
    27    adjustments to
          adjustments to do
                         do all
                            all we
                                we can
                                   can to
                                       to limit
                                          limit our
                                                our resident's
                                                    resident’s exposure
                                                               exposure and
                                                                        and flatten
                                                                            flatten the
                                                                                    the curve."
                                                                                        curve.” The
                                                                                                The next
                                                                                                    next
    28
    28    morning, on
          morning, on March
                      March 22,
                            22, 2020
                                2020 at
                                     at approximately
                                        approximately 9AM, MR. SHOOK
                                                      9AM, MR.       distributed an
                                                               SHOOK distributed an email
                                                                                    email again
                                                                                          again to
                                                                                                to


                                                           15
                                                           15
                                                 COMPLAINT FOR
                                                 COMPLAINT FOR DAMAGES
                                                               DAMAGES
                                                                                                           57
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 16 of 22 Page ID #:58




     1
     1    the families
          the          of SILVERADO
              families of SILVERADO SENIOR
                                    SENIOR LIVING
                                           LIVING -- BEVERLY
                                                     BEVERLY PLACE,
                                                             PLACE, stating,
                                                                    stating, "As
                                                                             “As we
                                                                                 we
     2
     2    anticipated with
          anticipated with my
                           my last
                              last communication, we learned
                                   communication, we learned tonight
                                                             tonight that
                                                                     that aa resident who recently
                                                                             resident who recently moved
                                                                                                   moved
     3
     3    into The
          into The Loft
                   Loft has
                        has tested
                            tested positive
                                   positive for
                                            for Covid-19".
                                                Covid-19”. The
                                                           The letter
                                                               letter falsely
                                                                      falsely claims that Patient
                                                                              claims that Patient Zero was
                                                                                                  Zero was

     4
     4    confined to
          confined to his
                      his room since he
                          room since he was
                                        was admitted
                                            admitted to
                                                     to the
                                                        the facility.
                                                            facility.

     55       51.
              51. In the days
                  In the days and
                              and weeks
                                  weeks that
                                        that followed, at least
                                             followed, at least 58 residents and
                                                                58 residents and 39 employees have
                                                                                 39 employees      since
                                                                                              have since

     66   come down
          come      with the
               down with the virus,
                             virus, at
                                    at least
                                       least fourteen
                                             fourteen of
                                                      of whom
                                                         whom have died.?7
                                                              have died.
     7
     7        D. MS.
              D.     APOTHAKER
                 MS. APOTHAKER

     88       52. MS. APOTHAKER
              52. MS. APOTHAKER was
                                was admitted
                                    admitted to
                                             to SILVERADO
                                                SILVERADO SENIOR LIVING -- BEVERLY
                                                          SENIOR LIVING    BEVERLY
     99   PLACE on
          PLACE on March
                   March 31,
                         31, 2014.
                             2014. She suffered from
                                   She suffered from Alzheimer's
                                                     Alzheimer’s disease
                                                                 disease and
                                                                         and chronic
                                                                             chronic obstructive
                                                                                     obstructive
    10
    10    pulmonary disease
          pulmonary disease (COPD).
                            (COPD).
    11
    11        53. On April
              53. On April 12,
                           12, 2020,
                               2020, MS.
                                     MS. APOTHAKER
                                         APOTHAKER started
                                                   started exhibiting
                                                           exhibiting symptoms
                                                                      symptoms consistent
                                                                               consistent wit]
                                                                                          with
    12
    12    COVID-19 —
          COVID-19 – including coughing, lethargy,
                     including coughing,           and aa fever.
                                         lethargy, and    fever. HELENA
                                                                 HELENA immediately requested th
                                                                        immediately requested that
    13
    13    MS. APOTHAKER
          MS. APOTHAKER be
                        be tested
                           tested for COVID-19.
                                  for COVID-19.
    14
    14        54. On Monday,
              54. On Monday, April
                             April 13,
                                   13, 2020,
                                       2020, MS.
                                             MS. APOTHAKER's
                                                 APOTHAKER’s test
                                                             test results
                                                                  results came
                                                                          came back
                                                                               back positive
                                                                                    positive for
                                                                                             for
    15
    15    COVID-19.
          COVID-19.

    16
    16              55. HELENA immediately
                    55. HELENA immediately made
                                           made arrangements
                                                arrangements for MS. APOTHAKER
                                                             for MS. APOTHAKER to
                                                                               to be
                                                                                  be placed
                                                                                     placed on
                                                                                            on
    17
    17    hospice that
          hospice that day, so that
                       day, so that she
                                    she could
                                        could get
                                              get immediate access to
                                                  immediate access    see MS.
                                                                   to see MS. APOTHAKER
                                                                              APOTHAKER and
                                                                                        and so
                                                                                            so that
                                                                                               that
    18
    18    MS. APOTHAKER
          MS. APOTHAKER could receive compassionate
                        could receive               end-of-life visits.
                                      compassionate end-of-life visits. The
                                                                        The hospice
                                                                            hospice visit
                                                                                    visit note from
                                                                                          note from
    19
    19    that date
          that date states,
                    states, "patient
                            “patient appears
                                     appears pale
                                             pale and
                                                  and diaphoretic,
                                                      diaphoretic, coughing,
                                                                   coughing, disoriented
                                                                             disoriented to
                                                                                         to self,
                                                                                            self, time
                                                                                                  time and
                                                                                                       and
    20
    20    place. Does not
          place. Does not always
                          always respond appropriately, max
                                 respond appropriately, max difficulty
                                                            difficulty making
                                                                       making needs
                                                                              needs known.
                                                                                    known. Lungs sounds
                                                                                           Lungs sounds

    21
    21    are diminished,
          are diminished, with
                          with scanty
                               scanty crackles and expiratory
                                      crackles and expiratory wheezing..."
                                                              wheezing…”
    22
    22        56. MS. APOTHAKER
              56. MS. APOTHAKER battled
                                battled COVID-19
                                        COVID-19 bravely
                                                 bravely for the next
                                                         for the next 6
                                                                      6 days.
                                                                        days. Sadly, however, MS.
                                                                              Sadly, however, MS.
    23
    23    APOTHAKER passed
          APOTHAKER passed away
                           away in her room
                                in her room at
                                            at SILVERADO
                                               SILVERADO SENIOR
                                                         SENIOR LIVING
                                                                LIVING -- BEVERLY
                                                                          BEVERLY
    24
    24        ///
              ///

    25
    25        ///
              ///

    26
    26        ///
              ///

    27
    27    7
          7COVID-19   Positive Cases
           COVID-19 Positive    Cases in Adult and
                                      in Adult and Senior
                                                   Senior Care Facilities, COVID-19
                                                          Care Facilities,          Information and
                                                                           COVID-19 Information and Resources,
                                                                                                    Resources,
    28
    28    <https://www.cdss.ca.gov/inforesources/cdss-programs/community-care-licensing/covid-19-information-
          <haps: //www.cdss.ca.gov/inforesources/cdss-programs/community-care-licensing/covid-19-inforrnation-
          and-resources> [as
          and-resources> [as of
                             of Nov.
                                Nov. 19,
                                     19, 2020].
                                         2020].

                                                         16
                                                         16
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                    58
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 17 of 22 Page ID #:59




     11   PLACE late
          PLACE late Thursday
                     Thursday night on April
                              night on April 19,
                                             19, 2020,
                                                 2020, surrounded
                                                       surrounded by
                                                                  by her two children
                                                                     her two          HELENA and
                                                                             children HELENA and
     22   JONATHAN.
          JONATHAN.
     3
     3                                      FIRST
                                            FIRST CAUSE OF ACTION
                                                  CAUSE OF ACTION
     4
     4     (Elder Abuse
           (Elder Abuse and Neglect by
                        and Neglect by Plaintiff
                                       Plaintiff CATHERINE APOTHAKER, by
                                                 CATHERINE APOTHAKER, by and through her
                                                                         and through her
     55            Successor in
                   Successor    Interest, HELENA
                             in Interest, HELENA APOTHAKER,
                                                 APOTHAKER, as
                                                            as against
                                                               against all Defendants)
                                                                       all Defendants)
     66      57. Plaintiff hereby
             57. Plaintiff hereby incorporates
                                  incorporates by
                                               by reference
                                                  reference Paragraph
                                                            Paragraph 11 through
                                                                         through 56
                                                                                 56 of
                                                                                    of this
                                                                                       this Complaint
                                                                                            Complaint as
                                                                                                      as
     7
     7    though fully
          though fully set
                       set forth
                           forth herein.
                                 herein.
     88      58. Elder:
             58.        MS. APOTHAKER,
                 Elder: MS. APOTHAKER, at
                                       at all
                                          all relevant
                                              relevant times,
                                                       times, was
                                                              was over
                                                                  over the
                                                                       the age
                                                                           age of
                                                                               of 65 and thus
                                                                                  65 and thus an
                                                                                              an
     99   "elder" as
          "elder" as that
                     that term
                          term is
                               is defined
                                  defined in
                                          in Welfare
                                             Welfare and
                                                     and Institutions
                                                         Institutions Code
                                                                      Code §
                                                                           § 15610.27.
                                                                             15610.27.
    10
    10       59. Substantial Caretaking
             59. Substantial Caretaking and
                                        and Custodial Relationship: By
                                            Custodial Relationship: By virtue
                                                                       virtue of
                                                                              of her
                                                                                 her residence
                                                                                     residence and
                                                                                               and
    11
    11    reliance on
          reliance    staff for
                   on staff     assistance with
                            for assistance with all
                                                all activities
                                                    activities of
                                                               of daily
                                                                  daily living,
                                                                        living, Defendants,
                                                                                Defendants, and
                                                                                            and each
                                                                                                each of
                                                                                                     of them,
                                                                                                        them,
    12
    12    were in
          were in aa substantial
                     substantial caretaking
                                 caretaking and
                                            and custodial
                                                custodial relationship
                                                          relationship with
                                                                       with MS.
                                                                            MS. APOTHAKER
                                                                                APOTHAKER while
                                                                                          while she
                                                                                                she
    13
    13    was aa resident
          was             at SILVERADO
                 resident at SILVERADO SENIOR
                                       SENIOR LIVING
                                              LIVING -- BEVERLY
                                                        BEVERLY PLACE.
                                                                PLACE. As
                                                                       As such,
                                                                          such, Defendants,
                                                                                Defendants,
    14
    14    and each
          and      of them,
              each of them, had
                            had responsibility
                                responsibility for meeting MS.
                                               for meeting     APOTHAKER's basic
                                                           MS. APOTHAKER's basic needs
                                                                                 needs including
                                                                                       including
    15
    15    protection from
          protection from the
                          the health
                              health and
                                     and safety
                                         safety hazard
                                                hazard posed
                                                       posed by
                                                             by COVID-19.
                                                                COVID-19.
    16
    16       60. Duties: Defendants,
             60. Duties: Defendants, and
                                     and each
                                         each of
                                              of them,
                                                 them, owed
                                                       owed aa duty
                                                               duty to
                                                                    to MS.
                                                                       MS. APOTHAKER
                                                                           APOTHAKER to
                                                                                     to provide
                                                                                        provide
    17
    17    care and
          care and services
                   services that
                            that met
                                 met her
                                     her needs
                                         needs and
                                               and were
                                                   were in
                                                        in accordance
                                                           accordance with
                                                                      with the
                                                                           the laws and regulations
                                                                               laws and regulations
    18
    18    governing RCFEs,
          governing RCFEs, including
                           including but
                                     but not
                                         not limited
                                             limited to:
                                                     to:
    19
    19       (a) The
             (a)     duty to
                 The duty to accept
                             accept and
                                    and retain
                                        retain only
                                               only residents
                                                    residents for whom they
                                                              for whom they could
                                                                            could provide
                                                                                  provide adequate
                                                                                          adequate care
                                                                                                   care
    20
    20           (Cal. Code
                 (Cal. Code Regs.,
                            Regs., tit.
                                   tit. 22,
                                        22, §§
                                            §§ 87582,
                                               87582, 87589(a)(4));
                                                      87589(a)(4));
    21
    21       (b) The
             (b)     duty to
                 The duty to reappraise
                             reappraise residents
                                        residents who
                                                  who have
                                                      have significant
                                                           significant physical
                                                                       physical and
                                                                                and mental
                                                                                    mental changes of
                                                                                           changes of
    22
    22           condition (Cal.
                 condition (Cal. Code
                                 Code Regs.,
                                      Regs., tit.
                                             tit. 22,
                                                  22, §
                                                      § 87587(a));
                                                        87587(a));
    23
    23       (c) The
             (c)     duty to
                 The duty to notify
                             notify family
                                    family and
                                           and physician
                                               physician of
                                                         of significant
                                                            significant changes
                                                                        changes in
                                                                                in aa resident's
                                                                                      resident's health and
                                                                                                 health and
    24
    24           document those
                 document those changes
                                changes (Cal.
                                        (Cal. Code
                                              Code Regs.,
                                                   Regs., tit.
                                                          tit. 22,
                                                               22, §§
                                                                   §§ 87572(a)(8),
                                                                      87572(a)(8), 87587(b) and (c));
                                                                                   87587(b) and (c));
    25
    25       (d) The
             (d)     duty to
                 The duty to maintain
                             maintain complete
                                      complete and
                                               and current
                                                   current records
                                                           records of
                                                                   of each
                                                                      each resident
                                                                           resident (Cal.
                                                                                    (Cal. Code
                                                                                          Code Regs.,
                                                                                               Regs., tit.
                                                                                                      tit.
    26
    26           22, §
                 22, § 87506);
                       87506);
    27
    27       (e) The
             (e)     duty to
                 The duty to provide
                             provide adequate
                                     adequate staffing
                                              staffing to
                                                       to meet
                                                          meet residents'
                                                               residents' needs
                                                                          needs (Cal.
                                                                                (Cal. Code
                                                                                      Code Regs.,
                                                                                           Regs., tit.
                                                                                                  tit. 22,
                                                                                                       22, §
                                                                                                           §
    28
    28           87565(a));
                 87565(a));


                                                         17
                                                         17
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                     59
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 18 of 22 Page ID #:60




     11      (f) The
             (f)     duty to
                 The duty to provide
                             provide adequate
                                     adequate assistance
                                              assistance and
                                                         and care
                                                             care to
                                                                  to meet
                                                                     meet residents'
                                                                          residents' needs
                                                                                     needs as
                                                                                           as identified in
                                                                                              identified in
     22          the pre-admission
                 the pre-admission appraisal
                                   appraisal and
                                             and for other basic
                                                 for other basic services
                                                                 services including
                                                                          including safe
                                                                                    safe accommodations
                                                                                         accommodations
     3
     3           and regular
                 and         observation of
                     regular observation of physical
                                            physical and
                                                     and mental
                                                         mental conditions
                                                                conditions (Cal.
                                                                           (Cal. Code
                                                                                 Code Regs.,
                                                                                      Regs., fit.
                                                                                             tit. 22,
                                                                                                  22, §
                                                                                                      §
     4
     4           87578(a),
                 87578(a), 87590(d) and (f));
                           87590(d) and (f));
     55      (g) The
             (g)     duty to
                 The duty to timely
                             timely transfer
                                    transfer residents
                                             residents to
                                                       to aa higher
                                                             higher level
                                                                    level of
                                                                          of care
                                                                             care when
                                                                                  when they
                                                                                       they can
                                                                                            can no
                                                                                                no longer
                                                                                                   longer
     66          receive adequate
                 receive adequate care
                                  care at
                                       at aa residential
                                             residential care
                                                         care facility
                                                              facility (Cal.
                                                                       (Cal. Code
                                                                             Code Regs.,
                                                                                  Regs., tit.
                                                                                         tit. 22,
                                                                                              22, §
                                                                                                  § 87589(a)
                                                                                                    87589(a)
     7
     7           (4));
                 (4));
     88      (h) The
             (h)     duty to
                 The duty to regularly
                             regularly observe
                                       observe residents
                                               residents for changes in
                                                         for changes    physical, mental,
                                                                     in physical, mental, emotional, and
                                                                                          emotional, and
     99          social functions
                 social functions and
                                  and to
                                      to provide
                                         provide appropriate
                                                 appropriate assistance
                                                             assistance when
                                                                        when such
                                                                             such observation
                                                                                  observation reveals
                                                                                              reveals
    10
    10           unmet needs
                 unmet needs (Cal.
                             (Cal. Code
                                   Code Regs.,
                                        Regs., tit.
                                               tit. 22,
                                                    22, §
                                                        § 87591);
                                                          87591);
    11
    11       (i) The
             (i)     duty to
                 The duty to treat
                             treat residents
                                   residents at
                                             at all
                                                all times
                                                    times as
                                                          as individuals, with dignity
                                                             individuals, with         and respect
                                                                               dignity and respect (Cal. Code
                                                                                                   (Cal. Code
    12
    12           Regs., fit.
                 Regs., tit. 22,
                             22, §
                                 § 87572(a));
                                   87572(a));
    13
    13       (j) The
             (j)     duty to
                 The duty to provide
                             provide and
                                     and maintain
                                         maintain safe
                                                  safe accommodations
                                                       accommodations (Cal.
                                                                      (Cal. Code
                                                                            Code Regs.,
                                                                                 Regs., tit.
                                                                                        tit. 22,
                                                                                             22, §§
                                                                                                 §§
    14
    14           87572(b),
                 87572(b), 87577(d));
                           87577(d));
    15
    15       (k) The
             (k)     duty to
                 The duty to arrange
                             arrange for appropriate medical
                                     for appropriate medical care
                                                             care to
                                                                  to meet
                                                                     meet the
                                                                          the conditions
                                                                              conditions and
                                                                                         and needs
                                                                                             needs of
                                                                                                   of
    16
    16           residents, including
                 residents,           emergency care
                            including emergency care (Cal.
                                                     (Cal. Code
                                                           Code Regs.,
                                                                Regs., tit.
                                                                       tit. 22,
                                                                            22, §§
                                                                                §§ 87575(a)(1), (a)(2), and
                                                                                   87575(a)(1), (a)(2), and
    17
    17           (f)); and
                 (f)); and
    18
    18       (l)
             (1) The duty to
                 The duty to immediately
                             immediately call
                                         call 911
                                              911 if an injury
                                                  if an injury or
                                                               or other
                                                                  other circumstance
                                                                        circumstance has
                                                                                     has resulted
                                                                                         resulted in
                                                                                                  in an
                                                                                                     an
    19
    19           imminent threat
                 imminent threat to
                                 to aa resident's health (Cal.
                                       resident's health (Cal. Code
                                                               Code Regs.,
                                                                    Regs., tit.
                                                                           tit. 22,
                                                                                22, §
                                                                                    § 87575(g)).
                                                                                      87575(g)).
    20
    20       61. Neglect: Defendants,
             61. Neglect: Defendants, and
                                      and each
                                          each of
                                               of them,
                                                  them, committed
                                                        committed elder
                                                                  elder neglect
                                                                        neglect as
                                                                                as defined
                                                                                   defined in
                                                                                           in the
                                                                                              the Elder
                                                                                                  Elder
    21
    21    Abuse and
          Abuse and Dependent
                    Dependent Adult
                              Adult Civil
                                    Civil Protection
                                          Protection Act
                                                     Act (Welfare
                                                         (Welfare and
                                                                  and Institutions
                                                                      Institutions Code
                                                                                   Code section
                                                                                        section
    22
    22    15610.57) by
          15610.57) by failing to protect
                       failing to protect MS. APOTHAKER from
                                          MS. APOTHAKER from health
                                                             health and
                                                                    and safety
                                                                        safety hazards.
                                                                               hazards. Defendants
                                                                                        Defendants
    23
    23    failed to protect
          failed to protect MS.
                            MS. APOTHAKER
                                APOTHAKER from health and
                                          from health and safety
                                                          safety hazards
                                                                 hazards when
                                                                         when they
                                                                              they allowed
                                                                                   allowed
    24
    24    admission of
          admission of aa new
                          new resident,
                              resident, who
                                        who traveled
                                            traveled on
                                                     on aa commercial
                                                           commercial airplane
                                                                      airplane from
                                                                               from aa location known to
                                                                                       location known to
    25
    25    have an
          have an outbreak
                  outbreak of
                           of COVID-19,
                              COVID-19, to
                                        to enter the facility
                                           enter the          without implementing
                                                     facility without implementing appropriate
                                                                                   appropriate isolation,
                                                                                               isolation,
    26
    26    screening, or
          screening, or protective
                        protective measures.
                                   measures.
    27
    27       62. Reckless conduct
             62. Reckless conduct and conduct undertaken
                                  and conduct undertaken in conscious disregard
                                                         in conscious           of aa high
                                                                      disregard of    high
    28
    28    probability of
          probability of injury:
                         injury: The
                                 The conduct
                                     conduct of
                                             of Defendants
                                                Defendants was
                                                           was reckless
                                                               reckless and
                                                                        and undertaken
                                                                            undertaken in
                                                                                       in conscious
                                                                                          conscious


                                                          18
                                                          18
                                                COMPLAINT FOR
                                                COMPLAINT FOR DAMAGES
                                                              DAMAGES
                                                                                                     60
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 19 of 22 Page ID #:61




     11   disregard of
          disregard of the
                       the high
                           high probability
                                probability of
                                            of injury
                                               injury to
                                                      to MS.
                                                         MS. APOTHAKER.
                                                             APOTHAKER. The
                                                                        The misconduct
                                                                            misconduct and
                                                                                       and neglect
                                                                                           neglect
     22   described herein
          described herein was
                           was undertaken
                               undertaken in
                                          in blatant
                                             blatant disregard
                                                     disregard of
                                                               of recommendations
                                                                  recommendations by
                                                                                  by the
                                                                                     the CDC,
                                                                                         CDC, the
                                                                                              the
     3
     3    CDSS, health
          CDSS,        officials and
                health officials and their
                                     their own
                                           own internal
                                               internal recommendations,
                                                        recommendations, demonstrating
                                                                         demonstrating aa callous
                                                                                          callous
     4
     4    indifference to
          indifference to the
                          the outcome.
                              outcome. The
                                       The breaches
                                           breaches were
                                                    were undertaken
                                                         undertaken in an environment
                                                                    in an environment (i.e.
                                                                                      (i.e. care for
                                                                                            care for
     55   vulnerable disabled
          vulnerable disabled and
                              and elderly
                                  elderly persons)
                                          persons) where
                                                   where everyone involved in
                                                         everyone involved    caring for
                                                                           in caring for these
                                                                                         these folks
                                                                                               folks
     66   knows of
          knows of the
                   the high
                       high risk
                            risk of
                                 of death
                                    death this
                                          this disease
                                               disease poses
                                                       poses to
                                                             to the
                                                                the elderly
                                                                    elderly and
                                                                            and immunocompromised.
                                                                                immunocompromised.
     7
     7       63. Defendants’ willful
             63. Defendants' willful failure to protect
                                     failure to protect MS.
                                                        MS. APOTHAKER
                                                            APOTHAKER from health and
                                                                      from health and safety
                                                                                      safety
     88   hazards, as
          hazards, as described,
                      described, constitutes
                                 constitutes recklessness,
                                             recklessness, malice,
                                                           malice, oppression,
                                                                   oppression, and/or
                                                                               and/or fraud within the
                                                                                      fraud within the
     99   meaning of
          meaning of Welfare
                     Welfare &
                             & Institutions Code §
                               Institutions Code § 15657.
                                                   15657.
    10
    10       64. Fraud
             64.       in the
                 Fraud in the Commission of Elder
                              Commission of       Neglect: Defendants
                                            Elder Neglect: Defendants concealed
                                                                      concealed the
                                                                                the fact that new
                                                                                    fact that new
    11
    11    residents would
          residents would be admitted after
                          be admitted after the
                                            the facility
                                                facility shut
                                                         shut down
                                                              down to
                                                                   to families
                                                                      families and
                                                                               and visitors.
                                                                                   visitors. Defendants
                                                                                             Defendants also
                                                                                                        also
    12
    12    concealed Patient
          concealed Patient Zero's
                            Zero’s condition
                                   condition from their staff,
                                             from their staff, residents,
                                                               residents, and
                                                                          and residents'
                                                                              residents’ families
                                                                                         families and
                                                                                                  and in
                                                                                                      in
    13
    13    doing so,
          doing so, concealed
                    concealed the
                              the fact that they
                                  fact that they had
                                                 had been
                                                     been exposed
                                                          exposed to
                                                                  to the
                                                                     the virus,
                                                                         virus, all
                                                                                all the
                                                                                    the while
                                                                                        while communicating
                                                                                              communicating
    14
    14    that they
          that they were
                    were taking
                         taking the
                                the virus
                                    virus seriously
                                          seriously and
                                                    and taking
                                                        taking precautions
                                                               precautions to
                                                                           to protect
                                                                              protect residents
                                                                                      residents from
                                                                                                from its
                                                                                                     its
    15
    15    spread. MS.
          spread.     APOTHAKER and
                  MS. APOTHAKER and her
                                    her family had no
                                        family had no way
                                                      way of
                                                          of knowing
                                                             knowing that
                                                                     that Patient
                                                                          Patient Zero
                                                                                  Zero was
                                                                                       was being
                                                                                           being
    16
    16    flown in, or
          flown in, or of
                       of his
                          his medical
                              medical history
                                      history and
                                              and symptoms.
                                                  symptoms. Rather,
                                                            Rather, they
                                                                    they relied
                                                                         relied on
                                                                                on Defendants
                                                                                   Defendants to
                                                                                              to keep
                                                                                                 keep
    17
    17    MS. APOTHAKER
          MS. APOTHAKER and
                        and the
                            the other
                                other residents safe. Had
                                      residents safe. Had Defendants
                                                          Defendants reported
                                                                     reported to
                                                                              to MS.
                                                                                 MS.
    18
    18    APOTHAKER and
          APOTHAKER and her
                        her family members, they
                            family members, they would
                                                 would have
                                                       have been
                                                            been in
                                                                 in the
                                                                    the position
                                                                        position to
                                                                                 to make
                                                                                    make
    19
    19    alternative arrangements
          alternative arrangements to
                                   to provide
                                      provide aa safe
                                                 safe and
                                                      and exposure-free environment for
                                                          exposure-free environment for MS.
                                                                                        MS.
    20
    20    APOTHAKER.
          APOTHAKER.
    21
    21       65. Corporate
             65.           Directives and
                 Corporate Directives and Understaffmg:
                                          Understaffing: Defendants
                                                         Defendants engaged
                                                                    engaged in
                                                                            in direct
                                                                               direct neglect
                                                                                      neglect by
                                                                                              by
    22
    22    making aa conscious
          making    conscious choice
                              choice to
                                     to admit
                                        admit Patient
                                              Patient Zero,
                                                      Zero, as
                                                            as described
                                                               described herein.
                                                                         herein. Defendants
                                                                                 Defendants also
                                                                                            also engaged
                                                                                                 engaged
    23
    23    in direct
          in direct neglect
                    neglect by
                            by making
                               making aa choice
                                         choice to
                                                to understaff
                                                   understaff the
                                                              the facility,
                                                                  facility, in both quantity
                                                                            in both          and quality
                                                                                    quantity and         of
                                                                                                 quality of
    24
    24    nursing personnel.
          nursing personnel. The decision to
                             The decision to understaff
                                             understaff was
                                                        was made
                                                            made at
                                                                 at the
                                                                    the management
                                                                        management level
                                                                                   level by
                                                                                         by the
                                                                                            the
    25
    25    SILVERADO DEFENDANTS in
          SILVERADO DEFENDANTS in order
                                  order to
                                        to increase the profitability
                                           increase the profitability of
                                                                      of the
                                                                         the RCFE,
                                                                             RCFE, in
                                                                                   in conscious
                                                                                      conscious
    26
    26    disregard of
          disregard of resident
                       resident care
                                care needs.
                                     needs. Defendants,
                                            Defendants, together
                                                        together with
                                                                 with their
                                                                      their directors,
                                                                            directors, officers
                                                                                       officers and
                                                                                                and
    27
    27    managing agents,
          managing agents, conceived
                           conceived of
                                     of and
                                        and implemented
                                            implemented aa plan
                                                           plan to
                                                                to increase
                                                                   increase business
                                                                            business profits
                                                                                     profits at
                                                                                             at the
                                                                                                the
    28
    28    expense of
          expense of residents
                     residents like
                               like MS.
                                    MS. APOTHAKER,
                                        APOTHAKER, and
                                                   and other
                                                       other FACILITY
                                                             FACILITY residents.
                                                                      residents. Integral
                                                                                 Integral to
                                                                                          to this
                                                                                             this


                                                         19
                                                         19
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                      61
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 20 of 22 Page ID #:62




     11   plan was
          plan was the
                   the practice
                       practice and
                                and pattern
                                    pattern of
                                            of Defendants
                                               Defendants continuing to admit
                                                          continuing to admit new residents, but
                                                                              new residents, but not
                                                                                                 not
     22   increasing staffing
          increasing staffing levels
                              levels to
                                     to implement
                                        implement safety
                                                  safety and
                                                         and infection
                                                             infection protocols
                                                                       protocols and
                                                                                 and keep
                                                                                     keep existing
                                                                                          existing and
                                                                                                   and new
                                                                                                       new
     3
     3    residents safe
          residents safe from
                         from the
                              the virus.
                                  virus. DEFENDANTS
                                         DEFENDANTS instead
                                                    instead chose
                                                            chose to
                                                                  to staff
                                                                     staff the
                                                                           the facility with an
                                                                               facility with an
     4
     4    insufficient number
          insufficient number of
                              of care
                                 care personnel,
                                      personnel, many
                                                 many of
                                                      of whom
                                                         whom were
                                                              were not
                                                                   not properly
                                                                       properly trained
                                                                                trained nor
                                                                                        nor given
                                                                                            given the
                                                                                                  the
     55   proper protective
          proper protective equipment
                            equipment and
                                      and sanitation
                                          sanitation supplies
                                                     supplies to
                                                              to keep
                                                                 keep themselves
                                                                      themselves and
                                                                                 and the
                                                                                     the residents
                                                                                         residents safe.
                                                                                                   safe.
     66   The understaffing and
          The understaffing and lack
                                lack of
                                     of training
                                        training and
                                                 and supplies
                                                     supplies was
                                                              was designed
                                                                  designed to
                                                                           to reduce
                                                                              reduce labor
                                                                                     labor costs,
                                                                                           costs,
     7
     7    equipment and
          equipment and supply
                        supply costs,
                               costs, and
                                      and to
                                          to increase
                                             increase profits,
                                                      profits, and
                                                               and resulted
                                                                   resulted in
                                                                            in the
                                                                               the neglect
                                                                                   neglect of
                                                                                           of many
                                                                                              many
     88   residents of
          residents of the
                       the facilities
                           facilities including, MS. APOTHAKER.
                                      including, MS. APOTHAKER. This
                                                                This corporate policy to
                                                                     corporate policy to not
                                                                                         not maintain
                                                                                             maintain
     99   sufficient staffing,
          sufficient staffing, not provide adequate
                               not provide adequate training,
                                                    training, and
                                                              and not
                                                                  not to
                                                                      to provide
                                                                         provide equipment
                                                                                 equipment and
                                                                                           and supplies
                                                                                               supplies for
                                                                                                        for
    10
    10    infection control,
          infection control, as
                             as required
                                required by
                                         by law,
                                            law, was
                                                 was developed
                                                     developed and
                                                               and implemented
                                                                   implemented with
                                                                               with the
                                                                                    the conscious
                                                                                        conscious
    11
    11    disregard for
          disregard     the likelihood
                    for the            of physical
                            likelihood of physical harm
                                                   harm and
                                                        and injury to those
                                                            injury to those who
                                                                            who it
                                                                                it is
                                                                                   is in the business
                                                                                      in the business to
                                                                                                      to
    12
    12    protect, including
          protect, including MS.
                             MS. APOTHAKER,
                                 APOTHAKER, who
                                            who did in fact
                                                did in      suffer as
                                                       fact suffer as aa direct consequence of
                                                                         direct consequence of
    13
    13    Defendants’ proprietary
          Defendants' proprietary interests,
                                  interests, which
                                             which it
                                                   it placed
                                                      placed above
                                                             above that
                                                                   that of
                                                                        of her
                                                                           her and
                                                                               and other
                                                                                   other residents.
                                                                                         residents.
    14
    14       66. As aa direct
             66. As    direct and
                              and proximate
                                  proximate result
                                            result of
                                                   of DEFENDANTS'
                                                      DEFENDANTS’ misconduct,
                                                                  misconduct, MS.
                                                                              MS. APOTHAKER
                                                                                  APOTHAKER
    15
    15    contracted the
          contracted the coronavirus,
                         coronavirus, she
                                      she needlessly
                                          needlessly suffered
                                                     suffered great
                                                              great harm
                                                                    harm and
                                                                         and injury,
                                                                             injury, and
                                                                                     and died.
                                                                                         died.
    16
    16       67. As aa proximate
             67. As    proximate result
                                 result of
                                        of the
                                           the abuse
                                               abuse and
                                                     and neglect
                                                         neglect of
                                                                 of MS.
                                                                    MS. APOTHAKER
                                                                        APOTHAKER by
                                                                                  by Defendants,
                                                                                     Defendants,
    17
    17    Plaintiffs were
          Plaintiffs were caused
                          caused to
                                 to incur medical expenses
                                    incur medical expenses and
                                                           and other
                                                               other related
                                                                     related expenses, the full
                                                                             expenses, the      nature,
                                                                                           full nature,
    18
    18    extent and
          extent and amount
                     amount of
                            of which
                               which are
                                     are not
                                         not yet
                                             yet known
                                                 known to
                                                       to Plaintiffs,
                                                          Plaintiffs, and
                                                                      and leave
                                                                          leave is
                                                                                is requested to amend
                                                                                   requested to amend this
                                                                                                      this
    19
    19    Complaint when
          Complaint when the
                         the same
                             same are
                                  are ascertained
                                      ascertained to
                                                  to conform
                                                     conform to proof at
                                                             to proof at the
                                                                         the time of the
                                                                             time of     trial.
                                                                                     the trial.
    20
    20       68. As aa proximate
             68. As    proximate result
                                 result of
                                        of the
                                           the abuse
                                               abuse and
                                                     and neglect
                                                         neglect of
                                                                 of MS.
                                                                    MS. APOTHAKER
                                                                        APOTHAKER by
                                                                                  by Defendants,
                                                                                     Defendants,
    21
    21    MS. APOTHAKER
          MS. APOTHAKER suffered
                        suffered fear,
                                 fear, anxiety,
                                       anxiety, humiliation,
                                                humiliation, physical
                                                             physical pain
                                                                      pain and
                                                                           and discomfort,
                                                                               discomfort, and
                                                                                           and
    22
    22    emotional distress,
          emotional distress, all
                              all to
                                  to her
                                     her general
                                         general damage
                                                 damage in
                                                        in aa sum
                                                              sum to
                                                                  to be
                                                                     be established.
                                                                        established.
    23
    23       69. By the
             69. By the conduct,
                        conduct, acts
                                 acts and
                                      and omissions
                                          omissions of
                                                    of Defendants,
                                                       Defendants, as
                                                                   as alleged
                                                                      alleged above,
                                                                              above, they
                                                                                     they are
                                                                                          are guilty
                                                                                              guilty of
                                                                                                     of
    24
    24    recklessness, fraud,
          recklessness, fraud, oppression,
                               oppression, and/or
                                           and/or malice.
                                                  malice. The specific facts
                                                          The specific facts set
                                                                             set forth
                                                                                 forth above
                                                                                       above show
                                                                                             show aa
    25
    25    disregard of
          disregard of the
                       the high
                           high probability
                                probability that
                                            that MS.
                                                 MS. APOTHAKER
                                                     APOTHAKER would
                                                               would be
                                                                     be injured
                                                                        injured and
                                                                                and die.
                                                                                    die. In
                                                                                         In addition
                                                                                            addition
    26
    26    to special
          to special damages,
                     damages, Plaintiff
                              Plaintiff is therefore entitled
                                        is therefore entitled to
                                                              to an
                                                                 an award
                                                                    award of
                                                                          of the
                                                                             the reasonable
                                                                                 reasonable attorney's
                                                                                            attorney’s fees
                                                                                                       fees
    27
    27    and costs
          and costs incurred
                    incurred in
                             in prosecuting
                                prosecuting this
                                            this case
                                                 case as
                                                      as well
                                                         well as
                                                              as MS.
                                                                 MS. APOTHAKER's
                                                                     APOTHAKER’s pre-death
                                                                                 pre-death pain
                                                                                           pain and
                                                                                                and
    28
    28


                                                         20
                                                         20
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                      62
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 21 of 22 Page ID #:63




     11   suffering and
          suffering and punitive
                        punitive damages pursuant to
                                 damages pursuant to Welfare & Institutions
                                                     Welfare &              Code section
                                                               Institutions Code section 15657
                                                                                         15657 and
                                                                                               and Civil
                                                                                                   Civil
     22   Code section
          Code section 3294.
                       3294.
     3
     3       70. By the
             70. By the conduct,
                        conduct, acts
                                 acts and
                                      and omissions
                                          omissions of
                                                    of Defendants,
                                                       Defendants, as
                                                                   as alleged
                                                                      alleged above,
                                                                              above, they
                                                                                     they have
                                                                                          have engaged
                                                                                               engaged
     4
     4    in unfair
          in unfair business
                    business practices
                             practices directed
                                       directed at
                                                at the
                                                   the elderly.
                                                       elderly. MS.
                                                                MS. APOTHAKER
                                                                    APOTHAKER is
                                                                              is therefore
                                                                                 therefore entitled to
                                                                                           entitled to
     55   treble damages
          treble damages pursuant
                         pursuant to
                                  to Civil
                                     Civil Code
                                           Code section
                                                section 3345.
                                                        3345.
     66                                     SECOND
                                            SECOND CAUSE OF ACTION
                                                   CAUSE OF ACTION
     7
     7    (Wrongful Death
          (Wrongful Death by
                          by Plaintiffs HELENA APOTHAKER
                             Plaintiffs HELENA APOTHAKER and JONATHAN APOTHAKER,
                                                         and JONATHAN APOTHAKER,
     88                                Individually,
                                       Individually, as Against all
                                                     as Against all Defendants)
                                                                    Defendants)
     99      71. Plaintiffs incorporate
             71. Plaintiffs incorporate herein
                                        herein by
                                               by reference
                                                  reference paragraphs
                                                            paragraphs 11 through
                                                                          through 70
                                                                                  70 of
                                                                                     of this
                                                                                        this Complaint
                                                                                             Complaint as
                                                                                                       as
    10
    10    though fully
          though fully set
                       set forth.
                           forth.
    11
    11       72.
             72. The
                 The SILVERADO DEFENDANTS owed
                     SILVERADO DEFENDANTS owed aa duty
                                                  duty of
                                                       of care
                                                          care to
                                                               to MS.
                                                                  MS. APOTHAKER
                                                                      APOTHAKER to
                                                                                to act
                                                                                   act
    12
    12    reasonably in
          reasonably in the
                        the discharge
                            discharge of
                                      of their
                                         their duties
                                               duties including
                                                      including but
                                                                but not
                                                                    not limited
                                                                        limited to
                                                                                to hire,
                                                                                   hire, retain,
                                                                                         retain, and
                                                                                                 and train
                                                                                                     train
    13
    13    sufficient staff
          sufficient staff to
                           to provide
                              provide her
                                      her with
                                          with necessary
                                               necessary care
                                                         care and
                                                              and services
                                                                  services based
                                                                           based on
                                                                                 on assessment
                                                                                    assessment and
                                                                                               and
    14
    14    recognition of
          recognition of her
                         her individualized
                             individualized care
                                            care needs;
                                                 needs; aa duty
                                                           duty to
                                                                to protect
                                                                   protect her
                                                                           her from
                                                                               from health
                                                                                    health and
                                                                                           and safety
                                                                                               safety hazards;
                                                                                                      hazards;
    15
    15    aa duty
             duty to
                  to observe
                     observe and
                             and report
                                 report changes
                                        changes of
                                                of condition
                                                   condition to
                                                             to family
                                                                family and
                                                                       and physicians;
                                                                           physicians; and
                                                                                       and aa duty
                                                                                              duty to
                                                                                                   to ensure
                                                                                                      ensure
    16
    16    she does
          she does not
                   not suffer
                       suffer needlessly.
                              needlessly.
    17
    17       73. The
             73. The SILVERADO DEFENDANTS breached
                     SILVERADO DEFENDANTS breached their
                                                   their duties
                                                         duties as
                                                                as described
                                                                   described herein.
                                                                             herein.

    18
    18       74. As aa proximate
             74. As    proximate result
                                 result of
                                        of the
                                           the negligent
                                               negligent conduct
                                                         conduct as
                                                                 as alleged
                                                                    alleged against
                                                                            against SILVERADO
                                                                                    SILVERADO

    19
    19    DEFENDANTS and
          DEFENDANTS and breaches
                         breaches of
                                  of the
                                     the duty
                                         duty owed
                                              owed to
                                                   to plaintiffs
                                                      plaintiffs and
                                                                 and decedent,
                                                                     decedent, and
                                                                               and breaches
                                                                                   breaches of
                                                                                            of the
                                                                                               the
    20
    20    standard of
          standard of care
                      care owed,
                           owed, MS.
                                 MS. APOTHAKER
                                     APOTHAKER died
                                               died on
                                                    on April
                                                       April 19,
                                                             19, 2020.
                                                                 2020.
    21
    21       75. Pleading in
             75. Pleading in the
                             the alternative,
                                 alternative, as
                                              as aa proximate
                                                    proximate result
                                                              result of
                                                                     of the
                                                                        the wrongful
                                                                            wrongful and
                                                                                     and neglectful
                                                                                         neglectful conduct
                                                                                                    conduct
    22
    22    of the
          of the SILVERADO DEFENDANTS, including
                 SILVERADO DEFENDANTS, including but
                                                 but not
                                                     not limited
                                                         limited to
                                                                 to the
                                                                    the allegations
                                                                        allegations of
                                                                                    of neglect,
                                                                                       neglect, and
                                                                                                and

    23
    23    acts or
          acts or omissions
                  omissions undertaken
                            undertaken with
                                       with recklessness,
                                            recklessness, malice,
                                                          malice, oppression
                                                                  oppression and/or
                                                                             and/or fraud,
                                                                                    fraud, MS.
                                                                                           MS.
    24
    24    APOTHAKER died
          APOTHAKER died on
                         on April
                            April 19,
                                  19, 2020.
                                      2020.
    25
    25       76. As aa result,
             76. As    result, HELENA
                               HELENA and
                                      and JONATHAN APOTHAKER have
                                          JONATHAN APOTHAKER      been deprived
                                                             have been deprived of
                                                                                of their
                                                                                   their
    26
    26    relationship with
          relationship with their
                            their mother,
                                  mother, MS.
                                          MS. APOTHAKER,
                                              APOTHAKER, including
                                                         including her
                                                                   her love, solace, affection,
                                                                       love, solace, affection, comfort
                                                                                                comfort
    27
    27    and companionship,
          and                in aa sum
              companionship, in    sum according
                                       according to
                                                 to proof
                                                    proof at
                                                          at trial.
                                                             trial. In addition, Plaintiffs
                                                                    In addition, Plaintiffs incurred
                                                                                            incurred funeral
                                                                                                     funeral

    28
    28    and burial
          and burial expenses
                     expenses in
                              in aa sum
                                    sum according
                                        according to
                                                  to proof.
                                                     proof.


                                                         21
                                                         21
                                               COMPLAINT FOR
                                               COMPLAINT FOR DAMAGES
                                                             DAMAGES
                                                                                                     63
Case 2:21-cv-01509-SVW-RAO Document 1-2 Filed 02/18/21 Page 22 of 22 Page ID #:64




     11                                       RELIEF REQUESTED
                                              RELIEF REQUESTED
     22   On the
          On the First
                 First Cause
                       Cause of
                             of Action:
                                Action: Elder Abuse and
                                        Elder Abuse and Neglect
                                                        Neglect
     3
     3       1. For
             1. For general
                    general damages
                            damages in an amount
                                    in an amount in
                                                 in excess of the
                                                    excess of the minimum
                                                                  minimum jurisdiction
                                                                          jurisdiction of
                                                                                       of this
                                                                                          this court;
                                                                                               court;
     4
     4       2. For
             2. For special
                    special damages
                            damages including past hospital,
                                    including past hospital, medical,
                                                             medical, professional
                                                                      professional and
                                                                                   and incidental
                                                                                       incidental
     55           expenses, according
                  expenses, according to
                                      to proof;
                                         proof;
     66      3.
             3.   For attorney's
                  For attorney’s fees and costs
                                 fees and       pursuant to
                                          costs pursuant to Welfare
                                                            Welfare &
                                                                    & Institutions
                                                                      Institutions Code
                                                                                   Code §
                                                                                        § 15657
                                                                                          15657 and
                                                                                                and
     7
     7            according to
                  according to proof;
                               proof;
     88      4. For
             4. For exemplary
                    exemplary damages
                              damages pursuant
                                      pursuant to
                                               to Welfare
                                                  Welfare &
                                                          & Institutions Code §
                                                            Institutions Code § 15657
                                                                                15657 and
                                                                                      and Civil
                                                                                          Civil Code
                                                                                                Code
     99           § 3294;
                  § 3294;

    10
    10       5. For treble
             5. For treble damages
                           damages pursuant
                                   pursuant to
                                            to Civil
                                               Civil Code
                                                     Code §
                                                          § 3345;
                                                            3345;

    11
    11    On the
          On the Second Cause of
                 Second Cause of Action:
                                 Action: Wrongful
                                         Wrongful Death
                                                  Death

    12
    12       1. For
             1. For general
                    general damages
                            damages in an amount
                                    in an amount in
                                                 in excess of the
                                                    excess of the minimum
                                                                  minimum jurisdiction
                                                                          jurisdiction of
                                                                                       of this
                                                                                          this court;
                                                                                               court;

    13
    13       2. For
             2. For special
                    special damages
                            damages including funeral and
                                    including funeral and burial
                                                          burial expenses
                                                                 expenses according
                                                                          according to
                                                                                    to proof;
                                                                                       proof;

    14
    14    On all
          On all counts
                 counts

    15
    15       1. For
             1. For costs
                    costs of
                          of suit;
                             suit;

    16
    16       2. Whatever
             2. Whatever further
                         further relief the court
                                 relief the court may
                                                  may find just and
                                                      fmd just  and proper.
                                                                    proper.

    17
    17
          Dated: December
          Dated: December 9, 2020
                          9, 2020                            JOHNSON MOORE
                                                             JOHNSON MOORE
    18
    18
    19
    19
                                                         By: _______________________
                                                         By:
    20
    20                                                       Jody C.
                                                             6dy  C. Moore
                                                                     Moore
                                                             Joanna A. Hutchins
                                                             Joanna A. Hutchins
    21
    21                                                       Attorneys for
                                                             Attorneys     Plaintiffs
                                                                       for Plaintiffs
    22
    22
    23
    23
    24
    24
    25
    25
    26
    26
    27
    27
    28
    28


                                                       22
                                                       22
                                             COMPLAINT FOR
                                             COMPLAINT FOR DAMAGES
                                                           DAMAGES
                                                                                                64
